Exhibit 10.29

TERM LOAN AGREEMENT

among

WHITESTONE REIT OPERATING PARTNERSHIP, L.P., WHITESTONE PIMA
NORTE LLC, WHITESTONE REIT OPERATING PARTNERSHIP III LP,
WHITESTONE REIT OPERATING PARTNERSHIP III GP LLC and HARTMAN REIT
OPERATING PARTNERSHIP III LP LTD

and

KEYBANK NATIONAL ASSOCIATION

and

OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT

and

KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT

Dated as of January __, 2008

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

§1.

 

DEFINITIONS AND RULES OF INTERPRETATION

 

2

 

 

 

 

 

 

 

§1.1.

Definitions

 

2

 

 

 

 

 

 

 

 

§1.2.

Rules of Interpretation

 

18

 

 

 

 

 

 

§2.

 

THE TERM LOAN

 

19

 

 

 

 

 

 

 

§2.1.

Commitment to Lend

 

19

 

 

 

 

 

 

 

 

§2.2.

The Term Notes

 

19

 

 

 

 

 

 

 

 

§2.3.

Interest on Term Loan; Fees

 

19

 

 

 

 

 

 

 

 

§2.4.

Request for the Term Loan

 

20

 

 

 

 

 

 

 

 

§2.5.

Conversion Options

 

20

 

 

 

 

 

 

 

 

§2.6.

Funds for the Term Loan

 

21

 

 

 

 

 

 

 

 

§2.7.

Extension of Maturity Date

 

22

 

 

 

 

 

 

§3.

 

REPAYMENT OF THE TERM LOAN

 

22

 

 

 

 

 

 

 

§3.1.

Maturity

 

22

 

 

 

 

 

 

 

 

§3.2.

Optional Repayments of the Term Loan

 

23

 

 

 

 

 

 

§4.

 

CERTAIN GENERAL PROVISIONS

 

23

 

 

 

 

 

 

 

§4.1.

Funds for Payments

 

23

 

 

 

 

 

 

 

 

§4.2.

Computations

 

24

 

 

 

 

 

 

 

 

§4.3.

Inability to Determine Libor Rate

 

24

 

 

 

 

 

 

 

 

§4.4.

Illegality

 

24

 

 

 

 

 

 

 

 

§4.5.

Additional Costs, Etc.

 

25

 

 

 

 

 

 

 

 

§4.6.

Capital Adequacy

 

26

-i-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

§4.7.

Certificate; Limitations

 

26

 

 

 

 

 

 

 

 

§4.8.

Indemnity

 

26

 

 

 

 

 

 

 

 

§4.9.

Interest on Overdue Amounts; Late Charge

 

27

 

 

 

 

 

 

§5.

 

RESERVED

 

27

 

 

 

 

 

§6.

 

RECOURSE OBLIGATIONS

 

27

 

 

 

 

 

§7.

 

REPRESENTATIONS AND WARRANTIES

 

27

 

 

 

 

 

 

 

§7.1.

Authority, Etc.

 

27

 

 

 

 

 

 

 

 

§7.2.

Governmental Approvals

 

29

 

 

 

 

 

 

 

 

§7.3.

Title to Properties; Leases

 

30

 

 

 

 

 

 

 

 

§7.4.

Financial Statements

 

30

 

 

 

 

 

 

 

 

§7.5.

No Material Changes, Etc.

 

30

 

 

 

 

 

 

 

 

§7.6.

Franchises, Patents, Copyrights, Etc.

 

30

 

 

 

 

 

 

 

 

§7.7.

Litigation

 

31

 

 

 

 

 

 

 

 

§7.8.

No Materially Adverse Contracts, Etc.

 

31

 

 

 

 

 

 

 

 

§7.9.

Compliance With Other Instruments, Laws, Etc.

 

31

 

 

 

 

 

 

 

 

§7.10.

Tax Status

 

32

 

 

 

 

 

 

 

 

§7.11

No Event of Default

 

32

 

 

 

 

 

 

 

 

§7.12.

Investment Company Acts

 

32

 

 

 

 

 

 

 

 

§7.13.

Name; Jurisdiction of Organization; Absence of UCC Financing Statements, Etc.

 

32

 

 

 

 

 

 

 

 

§7.14.

Absence of Liens

 

32

 

 

 

 

 

 

 

 

§7.15.

Certain Transactions

 

32

 

 

 

 

 

 

 

 

§7.16.

Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans

 

33

 

 

 

 

 

 

 

 

§7.17.

Regulations U and X

 

33

-ii-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

§7.18.

Environmental Compliance

 

33

 

 

 

 

 

 

 

 

§7.19.

Subsidiaries

 

34

 

 

 

 

 

 

 

 

§7.20.

Loan Documents

 

35

 

 

 

 

 

 

 

 

§7.21.

REIT Status

 

35

 

 

 

 

 

 

 

 

§7.22.

No Condemnation

 

35

 

 

 

 

 

 

 

 

§7.23.

Utilities

 

35

 

 

 

 

 

 

 

 

§7.24.

Brokerage Fees

 

35

 

 

 

 

 

 

 

 

§7.25.

Independent Parcel

 

35

 

 

 

 

 

 

 

 

§7.26.

Major Lease

 

35

 

 

 

 

 

 

 

 

§7.27.

No Encroachment

 

36

 

 

 

 

 

 

 

 

§7.28.

Federal Tax Identification Numbers

 

36

 

 

 

 

 

 

§8.

 

AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST

 

36

 

 

 

 

 

 

 

§8.1.

Punctual Payment

 

36

 

 

 

 

 

 

 

 

§8.2.

Maintenance of Office; Jurisdiction of Organization, Etc.

 

36

 

 

 

 

 

 

 

 

§8.3.

Records and Accounts

 

36

 

 

 

 

 

 

 

 

§8.4.

Financial Statements, Certificates and Information

 

36

 

 

 

 

 

 

 

 

§8.5.

Notices

 

39

 

 

 

 

 

 

 

 

§8.6.

Existence of Borrower; Maintenance of the Project

 

41

 

 

 

 

 

 

 

 

§8.7.

Existence of the Trust; Maintenance of REIT Status of the Trust; Maintenance of
Properties; Etc.

 

41

 

 

 

 

 

 

 

 

§8.8.

Insurance

 

42

 

 

 

 

 

 

 

 

§8.9.

Taxes

 

42

 

 

 

 

 

 

 

 

§8.10.

Inspection of Properties and Books

 

42

 

 

 

 

 

 

 

 

§8.11.

Compliance with Laws, Contracts, Licenses, and Permits

 

43

 

 

 

 

 

 

 

 

§8.12.

Use of Proceeds

 

44

-iii-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

§8.13.

Solvency of Borrower and Trust

 

44

 

 

 

 

 

 

 

 

§8.14.

Further Assurances

 

44

 

 

 

 

 

 

 

 

§8.15.

Reserved.

 

44

 

 

 

 

 

 

 

 

§8.16.

Environmental Indemnification

 

44

 

 

 

 

 

 

 

 

§8.17.

Response Actions

 

44

 

 

 

 

 

 

 

 

§8.18.

Environmental Assessments

 

45

 

 

 

 

 

 

 

 

§8.19.

Employee Benefit Plans

 

45

 

 

 

 

 

 

 

 

§8.20.

No Amendments to Certain Documents

 

46

 

 

 

 

 

 

 

 

§8.21.

Personal Property

 

46

 

 

 

 

 

 

 

 

§8.22.

Leases

 

46

 

 

 

 

 

 

§9.

 

CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST

 

46

 

 

 

 

 

 

 

§9.1.

Restrictions on Indebtedness

 

46

 

 

 

 

 

 

 

 

§9.2.

Restrictions on Liens, Etc.

 

48

 

 

 

 

 

 

 

 

§9.3.

Restrictions on Investments

 

49

 

 

 

 

 

 

 

 

§9.4.

Merger, Consolidation and Disposition of Assets; Assets of the Trust

 

51

 

 

 

 

 

 

 

 

§9.5.

Compliance with Environmental Laws

 

52

 

 

 

 

 

 

 

 

§9.6.

Distributions

 

52

 

 

 

 

 

 

 

 

§9.7.

Reserved

 

52

 

 

 

 

 

 

 

 

§9.8.

Default Under Leases

 

53

 

 

 

 

 

 

§10.

 

FINANCIAL COVENANTS

 

53

 

 

 

 

 

 

 

§10.1.

Consolidated Total Leverage Ratio

 

53

 

 

 

 

 

 

 

 

§10.2.

Interest Coverage Ratio

 

53

 

 

 

 

 

 

 

 

§10.3.

Fixed Charge Coverage Ratio

 

53

 

 

 

 

 

 

 

 

§10.4.

Secured Debt Leverage

 

53

-iv-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

§10.5.

Reserved

 

53

 

 

 

 

 

 

 

 

§10.6.

Reserved

 

53

 

 

 

 

 

 

 

 

§10.7.

Reserved

 

53

 

 

 

 

 

 

 

 

§10.8.

Consolidated Tangible Net Worth

 

53

 

 

 

 

 

 

§11.

 

RESERVED

 

54

 

 

 

 

 

§12.

 

CONDITIONS TO THE TERM LOAN

 

54

 

 

 

 

 

 

 

§12.1.

Loan Documents

 

54

 

 

 

 

 

 

 

 

§12.2.

Certified Copies of Organization Documents

 

54

 

 

 

 

 

 

 

 

§12.3.

Resolutions

 

55

 

 

 

 

 

 

 

 

§12.4.

Incumbency Certificate: Authorized Signers

 

55

 

 

 

 

 

 

 

 

§12.5.

Title Policy

 

55

 

 

 

 

 

 

 

 

§12.6.

Certificates of Insurance

 

55

 

 

 

 

 

 

 

 

§12.7.

Environmental Reports

 

55

 

 

 

 

 

 

 

 

§12.8.

Opinion of Counsel Concerning Organization and Loan Documents

 

56

 

 

 

 

 

 

 

 

§12.9.

Structural Inspection Reports

 

56

 

 

 

 

 

 

 

 

§12.10.

Inspection of the Project

 

56

 

 

 

 

 

 

 

 

§12.11.

Certifications from Government Officials; UCC-11 Reports

 

56

 

 

 

 

 

 

 

 

§12.13.

Proceedings and Documents; Adverse Changes

 

56

 

 

 

 

 

 

 

 

§12.14.

Fees

 

56

 

 

 

 

 

 

 

 

§12.15.

Closing Certificate

 

57

 

 

 

 

 

 

 

 

§12.16.

Patriot Act, Etc.

 

57

 

 

 

 

 

 

 

 

§12.17.

Governmental Regulation

 

57

 

 

 

 

 

 

 

 

§12.18.

Property Financial Analysis

 

57

 

 

 

 

 

 

 

 

§12.19.

Appraisal

 

57

-v-

--------------------------------------------------------------------------------




 

 

 

 

 

 

§13.

 

CONDITIONS TO ALL BORROWINGS

 

57

 

 

 

 

 

 

 

§13.1.

Representations True; No Event of Default; Compliance Certificate

 

57

 

 

 

 

 

 

 

 

§13.2.

No Legal Impediment

 

57

 

 

 

 

 

 

 

 

§13.3.

Governmental Regulation

 

57

 

 

 

 

 

 

§14.

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

58

 

 

 

 

 

 

 

§14.1.

Events of Default and Acceleration

 

58

 

 

 

 

 

 

 

 

§14.2.

Reserved

 

61

 

 

 

 

 

 

 

 

§14.3.

Remedies

 

61

 

 

 

 

 

 

15.

 

SECURITY INTEREST AND SET-OFF

 

61

 

 

 

 

 

 

 

15.1

Security Interest

 

61

 

 

 

 

 

 

 

 

15.2

Set-Off and Debit

 

62

 

 

 

 

 

 

 

 

15.3

Right to Freeze

 

63

 

 

 

 

 

 

 

 

15.4

Additional Rights

 

63

 

 

 

 

 

 

§16.

 

THE AGENT

63

 

 

 

 

 

 

 

 

§16.1.

Authorization

 

63

 

 

 

 

 

 

 

 

§16.2.

Employees and Agents

 

63

 

 

 

 

 

 

 

 

§16.3.

No Liability

 

63

 

 

 

 

 

 

 

 

§16.4.

No Representations

 

64

 

 

 

 

 

 

 

 

§16.5.

Payments

 

64

 

 

 

 

 

 

 

 

§16.6.

Holders of Notes

 

65

 

 

 

 

 

 

 

 

§16.7.

Indemnity

 

65

 

 

 

 

 

 

 

 

§16.8.

Agent as Lender

 

65

 

 

 

 

 

 

 

 

§16.9.

Notification of Defaults and Events of Default

 

65

 

 

 

 

 

 

 

 

§16.10.

Duties in Case of Enforcement

 

66

-vi-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

§16.11.

Successor Agent

 

66

 

 

 

 

 

 

 

 

§16.12.

Notices

 

67

 

 

 

 

 

 

 

 

§16.13.

Reserved

 

67

 

 

 

 

 

 

§17.

 

EXPENSES

 

67

 

 

 

 

 

§18.

 

INDEMNIFICATION

 

68

 

 

 

 

 

§19.

 

SURVIVAL OF COVENANTS, ETC.

 

68

 

 

 

 

 

§20.

 

ASSIGNMENT; PARTICIPATIONS; ETC.

 

69

 

 

 

 

 

 

 

§20.1.

Conditions to Assignment by Lenders.

 

69

 

 

 

 

 

 

 

 

§20.2.

Certain Representations and Warranties; Limitations; Covenants

 

69

 

 

 

 

 

 

 

 

§20.3.

Register

 

70

 

 

 

 

 

 

 

 

§20.4.

New Notes

 

70

 

 

 

 

 

 

 

 

§20.5.

Participations

 

71

 

 

 

 

 

 

 

 

§20.6.

Pledge by Lender

 

71

 

 

 

 

 

 

 

 

§20.7.

No Assignment by Borrower

 

71

 

 

 

 

 

 

 

 

§20.8.

Disclosure

 

71

 

 

 

 

 

 

 

 

§20.9.

Syndication

 

72

 

 

 

 

 

 

§21.

 

NOTICES, ETC.

 

72

 

 

 

 

 

§22.

 

WHITESTONE OP AS AGENT FOR THE BORROWER

 

73

 

 

 

 

 

§23.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

73

 

 

 

 

 

§24.

 

HEADINGS

 

74

 

 

 

 

 

§25.

 

COUNTERPARTS

 

74

 

 

 

 

 

§26.

 

ENTIRE AGREEMENT, ETC.

 

74

-vii-

--------------------------------------------------------------------------------




 

 

 

 

 

§27.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

74

 

 

 

 

 

§28.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

74

 

 

 

 

 

§29.

 

SEVERABILITY

 

76

 

 

 

 

 

§30.

 

INTEREST RATE LIMITATION

 

76

-viii-

--------------------------------------------------------------------------------



Exhibits to Term Loan Agreement

Exhibit A – Form of Term Note

Exhibit B – Form of Completed Loan Request

Exhibit C – Form of Compliance Certificate

Exhibit D – Form of Assignment and Assumption

-ix-

--------------------------------------------------------------------------------




 

 

            Schedules to Term Agreement

 

 

Schedule 1

Lender’s Commitments

 

 

Schedule 7.1(b)

Capitalization

 

 

Schedule 7.7

Litigation

 

 

Schedule 7.15

Affiliate Transactions

 

 

Schedule 7.16

Employee Benefit Plans

 

 

Schedule 7.18

Environmental Matters

 

 

Schedule 7.19

Subsidiaries

 

 

Schedule 7.26

Major Leases

 

 

Schedule 8.19

Employee Benefit Plans

 

 

Schedule 9.1(g)

Contingent Liabilities

 

 

Schedule 9.1(f)

Secured Term Loan Indebtedness

-x-

--------------------------------------------------------------------------------



TERM LOAN AGREEMENT

          This TERM LOAN AGREEMENT is made as of the ____ day of January, 2008,
by and among WHITESTONE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited a
partnership (“Whitestone OP”), WHITESTONE PIMA NORTE LLC, a Texas limited
liability company (“Pima Norte”), WHITESTONE REIT OPERATING PARTNERSHIP III LP,
a Texas limited partnership (“Whitestone III”), HARTMAN REIT OPERATING
PARTNERSHIP III LP LTD, a Texas limited partnership (“Whitestone III LP LTD”)
and WHITESTONE REIT OPERATING PARTNERSHIP III GP LLC, a Texas limited liability
company (“Whitestone III GP LLC” and, collectively with Whitestone OP, Pima
Norte, Whitestone III and Whitestone III LP LTD, the “Borrower”), each having
its principal place of business at 2600 South Gessner, Suite 500, Houston, Texas
77063; KEYBANK NATIONAL ASSOCIATION (“KeyBank”), having a principal place of
business at 127 Public Square, Cleveland, Ohio 44114, and the other lending
institutions which may become parties hereto pursuant to §20 (individually, a
“Lender” and collectively, the “Lenders”); and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for itself and each other Lender (the “Agent”).

RECITALS

          A. The Borrower is primarily engaged in the business of owning,
acquiring, developing, renovating and operating retail, office or mixed
office/warehouse properties.

          B. Pima Norte owns approximately 33,405 square feet in the Pima Norte
Office Condominium Project located at 36600 North Pima Road in the town of
Carefree, County of Maricopa, State of Arizona.

          C. Whitestone REIT, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of Whitestone OP, holds in excess of 62%
of the partnership interests in Whitestone OP as of the date of this Agreement,
is qualified to elect REIT status for income tax purposes and has agreed to
guaranty the obligations of the Borrower hereunder and under the other Loan
Documents (as defined below).

          D. Whitestone OP is the 100% owner and sole member of Pima Norte.

          E. Whitestone OP is the 100% owner and sole member of Whitestone III
GP LLC, which limited liability company is the sole general partner of
Whitestone III and of Whitestone III LP LTD, the sole limited partner of
Whitestone III.

          F. The Borrower and the Trust have requested, and the Lenders have
agreed to provide, a secured term loan to the Borrower pursuant to the terms and
conditions hereof.

1

--------------------------------------------------------------------------------



          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

          §1. DEFINITIONS AND RULES OF INTERPRETATION.

          §1.1. Definitions. The following terms shall have the meanings set
forth in this §1 or elsewhere in the provisions of this Agreement referred to
below:

          Accountants. In each case, independent certified public accountants
reasonably acceptable to the Majority Lenders. The Lenders hereby acknowledge
that the Accountants may include Pannell Kerr Forster of Texas PC and any
so-called “big-four” accounting firm.

          Accounts Payable. Accounts payable of the Borrower, the Trust and
their respective Subsidiaries, as determined in accordance with GAAP.

          Affiliate. With reference to any Person, (i) any director, officer,
general partner, trustee or managing member (or the equivalent thereof) of that
Person, (ii) any other Person controlling, controlled by or under direct or
indirect common control of that Person, (iii) any other Person directly or
indirectly holding five percent (5%) or more of any class of the capital stock
or other equity interests (including options, warrants, convertible securities
and similar rights) of that Person, (iv) any other Person five percent (5%) or
more of any class of whose capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) is held directly
or indirectly by that Person, and (v) any Person directly or indirectly
controlling that Person, whether through a management agreement, voting
agreement, other contract or otherwise.

          Agent. See the preamble to this Agreement. The Agent shall include any
successor agent, as permitted by §16.

          Agent’s Head Office. The Agent’s office located at 127 Public Square,
Cleveland, Ohio 44114, or at such other location as the Agent may designate from
time to time, or the office of any successor agent permitted under §16.

          Agreement. This Term Loan Agreement, including the Schedules and
Exhibits hereto, as the same may be from time to time amended, restated,
modified and/or supplemented and in effect.

          Agreement of Limited Partnership of the Borrower. Collectively, (i)
the Amended and Restated Agreement of Limited Partnership of Whitestone OP,
dated December 31, 1998, among the Trust and the limited partners named therein,
(ii) the Agreement of Limited Partnership of Whitestone III, dated March 4,
2005, (iii) the Agreement of Limited Partnership of Whitestone III LP LTD, dated
March 2, 2005, and (iv) the Operating Agreement of Whitestone III GP LLC, dated
March 1, 2005, and (v) the

2

--------------------------------------------------------------------------------



Operating Agreement of Pima Norte, dated December 11, 2007, in each case as
amended through the date hereof and as the same may be further amended from time
to time as permitted by §8.20.

          Anti-Terrorism Order. Executive Order No. 13,224 66 Fed Reg. 49,079
(2001) issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism).

          Applicable Libor Margin. Two percent (2%).

          Assignment and Assumption. See §20.1.

          Base Rate. The higher of (i) the variable per annum rate of interest
announced from time to time by KeyBank as its “base rate” and (ii) one half of
one percent (1/2%) plus the Federal Funds Rate. The Base Rate is a reference
rate and does not necessarily represent the lowest or best rate being charged to
any customer. Any change in the Base Rate during an Interest Period shall be
effective and result in a corresponding change on the same day in the rate of
interest accruing from and after such day on the unpaid balance of principal of
the Base Rate Loans, if any, effective on the day of such change in the Base
Rate, without notice or demand of any kind.

          Base Rate Loan(s). Those portions of the Term Loan bearing interest
calculated by reference to the Base Rate.

          Borrower. See the preamble hereto.

          Building(s). Individually and collectively, the buildings, structures
and improvements now or hereafter located on the Real Estate Assets.

          Business Day. For all purposes other than as covered by clause (ii)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.

          Capital Expenditures. Any expenditure for any item that would be
treated or defined as a capital expenditure under GAAP.

          Capital Reserve. For any period, a capital reserve equal to the
weighted average square feet of the Real Estate Assets during the applicable
period, multiplied by $0.15 per annum.

          Capitalization Rate. The Capitalization Rate shall be 9.25%.

3

--------------------------------------------------------------------------------



          Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries or any Partially-Owned Entity is the lessee or obligor, the
discounted future rental obligations under which are required to be capitalized
on the balance sheet of the lessee or obligor in accordance with GAAP.

          Cash and Cash Equivalents. As of any date of determination, the sum of
(a) the aggregate amount of unrestricted cash then actually held by the Borrower
or any of its Subsidiaries (excluding without limitation, until forfeited or
otherwise entitled to be retained by the Borrower or any of its Subsidiaries,
tenant security and other restricted deposits), and (b) the aggregate amount of
unrestricted cash equivalents (valued at fair market value) then held by the
Borrower or any of its Subsidiaries. As used in this definition, (i)
“unrestricted” means the specified asset is not subject to any Liens in favor of
any Person, and (ii) “cash equivalents” means that such asset has a liquid, par
value in cash and is convertible to cash on demand. Notwithstanding anything
contained herein to the contrary, the term Cash and Cash Equivalents shall not
include the commitments of the lenders to make revolving loans or any other
extension of credit under the Revolving Credit Agreement.

          CERCLA. See §7.18.

          Closing Date. January __, 2008.

          Code. The Internal Revenue Code of 1986, as amended and in effect from
time to time.

          Commitment. With respect to each Lender, the amount set forth from
time to time on Schedule 1 hereto as the amount of such Lender’s Commitment to
make the Term Loan, as such Schedule 1 may be updated by the Agent from time to
time.

          Commitment Percentage. With respect to each Lender, the percentage set
forth on Schedule 1 hereto as such Lender’s percentage of the Term Loan
Commitment, as such Schedule 1 may be updated by the Agent from time to time.

          Completed Loan Request. A loan request accompanied by all information
required to be supplied under the applicable provisions of §2.4.

          Consolidated or consolidated. With reference to any term defined
herein, shall mean that term as applied to the accounts of the Borrower, the
Trust and their respective Subsidiaries, consolidated in accordance with GAAP in
accordance with the terms of this Agreement.

          Consolidated EBITDA. In relation to the Borrower, the Trust and their
respective Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined

4

--------------------------------------------------------------------------------



in accordance with GAAP (before minority interests and excluding losses
attributable to the sale or other disposition of assets and adjusted to
eliminate the straight-lining of rents) for such period, plus (x) the following
to the extent deducted in computing such Consolidated net income for such
period: (i) Consolidated Total Interest Expense for such period, (ii) real
estate depreciation and amortization for such period, and (iii) other non-cash
charges for such period; and minus (y) all gains attributable to the sale or
other disposition of assets or debt restructurings in such period, in each case
adjusted to include the Borrower’s, the Trust’s or any Subsidiary’s pro rata
share of EBITDA (and the items comprising EBITDA) from any Partially-Owned
Entity in such period, based on its percentage ownership interest in such
Partially-Owned Entity (or such other amount to which the Borrower, the Trust or
such Subsidiary is entitled or for which the Borrower, the Trust or such
Subsidiary is obligated based on an arm’s length agreement), provided that for
purposes of calculating the Interest Coverage Ratio (§10.2) and the Fixed Charge
Coverage Ratio (§10.3), Consolidated EBITDA shall only include EBITDA from a
Partially-Owned Entity to the extent cash income is actually received in the
applicable period by the Borrower, the Trust or such Subsidiary in the form of
dividends or similar distributions.

          Consolidated Fixed Charges. For any applicable period, an amount equal
to (i) Consolidated Total Interest Expense (including, in any event, capitalized
interest) for such period plus (ii) the aggregate amount of scheduled principal
payments of Indebtedness (excluding balloon payments at maturity) required to be
made during such period by the Borrower, the Trust and their respective
Subsidiaries on a Consolidated basis plus (iii) the Capital Reserve applicable
to such period plus (iv) the dividends and distributions, if any, paid or
required to be paid during such period on the Preferred Equity, if any, of the
Borrower, the Trust and their respective Subsidiaries (other than dividends paid
in the form of capital stock).

          Consolidated Tangible Net Worth. As of any date of determination, an
amount equal to the total shareholders’ equity of the Borrower and its
Subsidiaries, as determined in accordance with GAAP, as reported on the
Borrower’s Consolidated balance sheet, less all assets that are considered to be
intangible assets under GAAP, including, without limitation, customer lists,
goodwill, computer software, copyrights, trade names trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

          Consolidated Total Indebtedness. As of any date of determination,
Consolidated Total Indebtedness means for the Borrower, the Trust and their
respective Subsidiaries, all obligations, contingent or otherwise, which should
be classified on the obligor’s balance sheet as liabilities, or to which
reference should be made by footnotes thereto, all in accordance with GAAP,
including, in any event, the sum of (without double-counting), all Indebtedness
outstanding on such date, in each case whether Recourse, Without Recourse or
contingent, provided, however, that amounts not drawn under the Revolving Credit
Agreement on such date shall not be included in calculating Consolidated Total
Indebtedness, and provided, further, that (without double-counting), each of the
following

5

--------------------------------------------------------------------------------



shall be included in Consolidated Total Indebtedness: (a) all amounts of
guarantees, indemnities for borrowed money, stop-loss agreements and the like
provided by the Borrower, the Trust and their respective Subsidiaries, in each
case in connection with and guarantying repayment of amounts outstanding under
any other Indebtedness; (b) all amounts for which a letter of credit has been
issued for the account of the Borrower, the Trust or any of their respective
Subsidiaries; (c) all amounts of bonds posted by the Borrower, the Trust or any
of their respective Subsidiaries guaranteeing performance or payment
obligations; (d) all lease obligations (including under Capital Leases) and (e)
all liabilities of the Borrower, the Trust or any of their respective
Subsidiaries as partners, members or the like for liabilities (whether such
liabilities are Recourse, Without Recourse or contingent obligations of the
applicable partnership or other Person) of partnerships or other Persons in
which any of them have an equity interest, which liabilities are for borrowed
money or any of the matters listed in clauses (a), (b), (c) or (d) above.
Without limitation of the foregoing (without double counting), with respect to
any Partially-Owned Entity, (x) to the extent that the Borrower, the Trust or
any of their respective Subsidiaries or such Partially-Owned Entity is providing
a completion guaranty in connection with a construction loan entered into by a
Partially-Owned Entity, Consolidated Total Indebtedness shall include the
Borrower’s, the Trust’s or such Subsidiary’s pro rata liability under the
Indebtedness relating to such completion guaranty (or, if greater, the
Borrower’s, the Trust’s or such Subsidiary’s potential liability under such
completion guaranty) and (y) in connection with the liabilities described in
clauses (a) and (d) above (other than completion guarantees, which are referred
to in clause (x)), the Consolidated Total Indebtedness shall include the portion
of the liabilities of such Partially-Owned Entity which are attributable to the
Borrower’s, the Trust’s or such Subsidiary’s percentage equity interest in such
Partially-Owned Entity or such greater amount of such liabilities for which the
Borrower, the Trust or their respective Subsidiaries are, or have agreed to be,
liable by way of guaranty, indemnity for borrowed money, stop-loss agreement or
the like, it being agreed that, in any case, Indebtedness of a Partially-Owned
Entity shall not be excluded from Consolidated Total Indebtedness by virtue of
the liability of such Partially-Owned Entity being Without Recourse. For
purposes hereof, the amount of borrowed money shall equal the sum of (1) the
amount of borrowed money as determined in accordance with GAAP plus (2) the
amount of those contingent liabilities for borrowed money set forth in
subsections (a) through (e) above, but shall exclude any adjustment for
so-called “straight-line interest accounting”.

          Consolidated Total Interest Expense. For any applicable period, the
aggregate amount of interest required in accordance with GAAP to be paid,
accrued, expensed or, to the extent it could be a cash expense in the applicable
period, capitalized, without double-counting, by the Borrower, the Trust and
their respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the Trust and their respective Subsidiaries (including the Loans,
obligations under Capital Leases (to the extent Consolidated EBITDA has not been
reduced by such Capital Lease obligations in the applicable period) and any
Subordinated Indebtedness and including original issue discount and amortization
of prepaid interest, if any, but excluding any Distribution on Preferred
Equity), (ii) all amounts available for borrowing, or for drawing under letters
of credit, if

6

--------------------------------------------------------------------------------



any, issued for the account of the Borrower, the Trust or any of their
respective Subsidiaries, but only if such interest was or is required to be
reflected as an item of expense, and (iii) all commitment fees, agency fees,
facility fees, balance deficiency fees and similar fees and expenses in
connection with the borrowing of money.

          Conversion Request. A notice given by the Borrower to the Agent of its
election to convert or continue a Loan in accordance with §2.5.

          Deed of Trust. The Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the date hereof, made by Pima
Norte in favor of the Agent.

          Default. When used with reference to this Agreement or any other Loan
Document, an event or condition specified in §14.1 that, but for the requirement
that time elapse or notice be given, or both, would constitute an Event of
Default.

          Delinquent Lender. See §16.5(c).

          Disqualifying Environmental Event. Any Release or threatened Release
of Hazardous Substances, any violation of Environmental Laws or any other
similar environmental event with respect to the Project that will, in the
Agent’s reasonable opinion, cost in excess of $50,000 to remediate.

          Disqualifying Structural Event. Any structural issue with respect to
the Project that will, in the Agent’s reasonable opinion, cost in excess of
$50,000 to remediate.

          Distribution. With respect to:

 

 

 

          (i) the Borrower, any distribution of cash or other cash equivalent,
directly or indirectly, to the partners of the Borrower; or any other
distribution on or in respect of any partnership interests of the Borrower; and

 

 

 

          (ii) the Trust, the declaration or payment of any dividend on or in
respect of any shares of any class of capital stock or other equity of the
Trust, other than dividends payable solely in shares of common stock by the
Trust; the purchase, redemption, or other retirement of any shares of any class
of capital stock or other equity of the Trust, directly or indirectly through a
Subsidiary of the Trust or otherwise; the return of capital by the Trust to its
shareholders as such; or any other distribution on or in respect of any shares
of any class of capital stock or other equity of the Trust.

          Dollars or $. Lawful currency of the United States of America.

7

--------------------------------------------------------------------------------



          Drawdown Date. The date on which any portion of the Term Loan is
converted or continued in accordance with §2.5.

          Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America. In no event will the Borrower or any Affiliate of the Borrower be an
Eligible Assignee.

          Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.

          Environmental Indemnity Agreement. Environmental and Hazardous
Substances Indemnity Agreement, dated as of the date hereof, between Pima Norte
and the Agent.

          Environmental Laws. See §7.18(a).

          Environmental Reports. See §7.18

          ERISA. The Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time.

          ERISA Affiliate. Any Person which is treated as a single employer with
the Borrower under §414 of the Code.

          ERISA Reportable Event. A reportable event with respect to a
Guaranteed Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.

          Event of Default. See §14.1.

          Excluded Litigation Fees. The legal fees and disbursements paid by the
Borrower during the applicable period in connection with litigation among Allen
R. Hartman, Hartman Management L.P. and the Trust, provided that “Excluded
Litigation Fees” shall not include any legal fees and disbursements incurred by
the Borrower in defending any litigation commenced by the Trust’s shareholders
(including, without limitation, Allen R. Hartman) in their capacity as such
(other than in connection with litigation commenced

8

--------------------------------------------------------------------------------



by and/or involving solely Allen R. Hartman (and not by and/or involving any
other shareholder(s)) in his capacity as a shareholder).

          Extension. See §2.7.

          Extension Fee. See §2.7.

          Facility Fee. See §2.3(e).

          Fair Market Value of Real Estate Assets. As of any date of
determination, an amount equal to (i) Consolidated Net Operating Income for the
most recent four (4) consecutive complete fiscal quarters less (ii) the Capital
Reserve applicable to such period; with the product thereof being divided by
(iii) the Capitalization Rate. Notwithstanding the foregoing, (i) with respect
to any Real Estate Asset acquired during the applicable period, Fair Market
Value of Real Estate Assets shall be calculated as follows: (x) from acquisition
through the first two complete fiscal quarters after such acquisition, the Net
Operating Income from such Real Estate Asset shall be excluded and it shall be
included in Fair Market Value of Real Estate Assets at its cost basis plus the
cost of improvements made during the applicable period (but in no event shall
such aggregate cost value exceed the “as stabilized” appraised value of such
Real Estate Asset, as reasonably determined by the Agent) ; (y) once the
acquired Real Estate Asset has been owned by the Borrower for three complete
fiscal quarters, such Real Estate Asset shall no longer be valued at its cost
basis but shall be valued based upon its Net Operating Income for such three
fiscal quarters, annualized, less a capital reserve equal to the total number of
square feet of such Real Estate Asset multiplied by $0.15, with the sum thereof
being divided by the Capitalization Rate; and (z) once the acquired Real Estate
Asset has been owned by the Borrower for four complete fiscal quarters, such
Real Estate Asset shall no longer be valued at its cost basis but shall be
valued based upon its Net Operating Income for such four fiscal quarters in the
manner set forth in the first sentence above, and (ii) Net Operating Income from
Real Estate Assets removed sold or otherwise disposed of during the applicable
period shall be excluded.

          Federal Funds Rate. For any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from three (3) federal funds brokers of recognized standing selected by
the Agent.

          Financial Statement Date. September 30, 2007.

9

--------------------------------------------------------------------------------



          “funds from operations”.  As defined in accordance with resolutions
adopted by the Board of Governors of the National Association of Real Estate
Investment Trusts, as in effect at the applicable date of determination.

          GAAP.  Generally accepted accounting principles, consistently applied.

          G and A Expenses.  All payroll and other employment-related expenses
incurred by the Trust in connection with becoming a self-managed REIT.

          Governmental Authority. Any federal, state, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility.

          Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or the
Trust, as the case may be, or any ERISA Affiliate of any of them the benefits of
which are guaranteed on termination in full or in part by the PBGC pursuant to
Title IV of ERISA, other than a Multiemployer Plan.

          Guaranty. The Unlimited Guaranty, dated as of the date hereof, made by
the Trust and certain other parties in favor of the Agent and the Lenders
pursuant to which the Trust and such other parties guarantee to the Agent and
the Lenders the unconditional payment and performance of the Obligations.

          Hazardous Substances. See §7.18(b).

          Indebtedness. All obligations, contingent and otherwise, that in
accordance with GAAP should be classified upon the obligor’s balance sheet as
liabilities, or to which reference should be made by footnotes thereto,
including in any event and whether or not so classified: (a) all debt and
similar monetary obligations, whether direct or indirect, including, without
limitation, all Obligations and all obligations under any hedge, swap or other
interest rate protection arrangement, any forward purchase contract or any put;
(b) all liabilities secured by any mortgage, pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(c) all reimbursement obligations under letters of credit; and (d) all
guarantees for borrowed money, endorsements and other contingent obligations,
whether direct or indirect, in respect of indebtedness or obligations of others,
including any obligation to supply funds (including partnership obligations and
capital requirements) to or in any manner to invest in, directly or indirectly,
the debtor, to purchase indebtedness, or to assure the owner of indebtedness
against loss, through an agreement to purchase goods, supplies, or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise.

10

--------------------------------------------------------------------------------



          Interest Payment Date. As to any Base Rate Loan and any Libor Rate
Loan, the tenth day of any calendar month in which such Loan is outstanding, and
with respect to any Libor Rate Loan, also on the last day of the applicable
Interest Period, but no less frequently than quarterly.

          Interest Period. With respect to all or any portion of the Term Loan,
as applicable, but without duplication of any other Interest Period, (a)
initially, the period commencing on the Drawdown Date of such Loan and ending
(as selected by the Borrower in a Completed Loan Request): (i) for any Base Rate
Loan, the first occurring tenth day of a calendar month after such Base Rate
Loan is made (whether by borrowing or by conversion from a Libor Rate Loan), and
(ii) for any Libor Rate Loan, 30, 60, 90 or 180 days after the Drawdown Date of
such Loan; and (b) thereafter, each period commencing at the end of the last day
of the immediately preceding Interest Period applicable to such Loan and ending
on the last day of the applicable period set forth in (a)(i) and (ii) above (as
selected by the Borrower in a Conversion Request); provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

 

 

          (A) if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

 

 

          (B) any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month;

 

 

 

          (C) if the Borrower shall fail to give notice of conversion or
continuation as provided in §2.5, the Borrower shall be deemed to have requested
a conversion of the affected Libor Rate Loan to a Base Rate Loan on the last day
of the then current Interest Period with respect thereto;

 

 

 

          (D) any Interest Period relating to any Libor Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to subparagraph (E) below, end on the last Business Day
of a calendar month; and

 

 

 

          (E) no Interest Period may extend beyond the Maturity Date.

11

--------------------------------------------------------------------------------



          Investments. All expenditures made and all liabilities incurred
(contingently or otherwise, but without double-counting): (i) for the
acquisition of stock, partnership or other equity interests or for the
acquisition of Indebtedness of, or for loans, advances, capital contributions or
transfers of property to, any Person; (ii) in connection with Real Estate Assets
Under Development; and (iii) for the acquisition of any other obligations of any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (b)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise; and
(c) there shall not be deducted from the aggregate amount of Investments any
decrease in the value thereof.

          Land. An undeveloped Real Estate Asset owned in fee by the Borrower.

          Leases. Leases, licenses and agreements whether written or oral,
relating to the use or occupation of space in or on the Buildings or on the
Project by persons other than the Borrower or any other member of the Whitestone
Group.

          Lenders. Collectively, KeyBank and each other lending institution
which may become a party to this Agreement, and any other Person who becomes an
assignee of any rights of a Lender pursuant to §20 or a Person who acquires all
or substantially all of the stock or assets of a Lender.

          Libor Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

          Libor Breakage Costs. With respect to any Libor Rate Loan to be
prepaid prior to the end of the applicable Interest Period or not borrowed,
converted or continued (“drawn” and, with correlative meaning, “draw”) after
elected, a prepayment “breakage” fee in an amount required to compensate the
Lenders for any and all additional losses, costs or expenses that such Lenders
incur as a result of such prepayment or failure to borrow, convert or continue a
Libor Rate Loan, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits of other funds acquired by any Lender to fund or
maintain such Libor Rate Loan.

          Libor Rate. For any LIBOR Rate Loan for any Interest Period, the
average rate (rounded upwards to the nearest 1/16th) as shown in Dow Jones
Markets (formerly Telerate) (Page 3750) at which deposits in U.S. dollars are
offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is one (1) LIBOR Business Day prior to
the first day of such Interest Period with a maturity approximately equal to
such Interest Period and in an amount approximately equal to the amount to which
such Interest Period relates, adjusted for reserves and taxes if required by
future regulations. If Dow Jones Markets no longer reports such rate or

12

--------------------------------------------------------------------------------



Agent determines in good faith that the rate so reported no longer accurately
reflects the rate available to Agent in the London Interbank Market, Agent may
select a replacement index. For any period during which a Reserve Percentage
shall apply, the LIBOR Rate with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

          Libor Rate Loan(s). Loans bearing interest calculated by reference to
the Libor Rate.

          Lien. See §9.2.

          Loan. All or any portion of the Term Loan, as the context may require.

          Loan Documents. Collectively, this Agreement, the Guaranty, the Notes,
the Deed of Trust, the Environmental Indemnity Agreement and any and all other
agreements, instruments, documents or certificates now or hereafter evidencing
or otherwise relating to the Term Loan and executed and delivered by or on
behalf of the Borrower or the Trust or its Subsidiaries in connection with or in
any way relating to the Term Loan or the transactions contemplated by this
Agreement, and all schedules, exhibits and annexes hereto or thereto, as any of
the same may from time to time be amended and in effect.

          M&M Liens. Mechanic’s and materialmen’s liens.

          Majority Lenders. As of any date, any two or more Lenders whose
aggregate outstanding Term Loans constitute more than fifty percent (50%) of the
total aggregate outstanding principal amount of the Term Loan on such date.

          Maturity Date. July __, 2009, as such date may be extended pursuant to
§2.7, or such earlier date on which the Term Loan shall become due and payable
pursuant to the terms hereof.

          Mortgage Note(s). A mortgage note, in which the Borrower holds a
direct interest as payee, for real estate that is developed, so long as at the
relevant date of determination, such Mortgage Note is not in default.

          Multiemployer Plan. Any multiemployer plan within the meaning of
§3(37) of ERISA maintained or contributed to by the Borrower or the Trust, as
the case may be, or any ERISA Affiliate.

          Net Operating Income. For any period, an amount equal to (i) the
aggregate rental and other income from the operation of the applicable Real
Estate Assets during such period; minus (ii) all expenses and other proper
charges incurred in connection with the operation of such Real Estate Assets
(including, without limitation, real estate taxes, management fees, payments
under ground leases and bad debt expenses) during such

13

--------------------------------------------------------------------------------



period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (provided that, except for
purposes of calculating the covenants set forth in §§10.1 and 10.4, any rent
leveling adjustments shall be excluded from rental income).

          Note Record. A Record with respect to any Note.

          Notes. The Term Notes.

          Obligations. All indebtedness, obligations and liabilities of the
Borrower to any of the Lenders or the Agent, individually or collectively (but
without double-counting), under this Agreement and each of the other Loan
Documents and in respect of the Term Loan and the Notes and other instruments at
any time evidencing any thereof, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, and including any
indebtedness, obligations and liabilities of the Borrower under any Protected
Interest Rate Agreement entered into with any Lender in connection with the Term
Loan.

          Organizational Documents. Collectively, (i) the Agreement of Limited
Partnership of the Borrower, (ii) the Certificate of Limited Partnership of the
Borrower, (iii) the Amended and Restated Declaration of Trust of the Trust, (iv)
the Amended and Restated By-Laws of the Trust, (v) the Certificate of Formation
of Pima Norte, (vi) the Operating Agreement of Pima Norte and (vii) all of the
other agreements, certificates or other documents relating to the formation,
organization or governance of the Borrower or Trust, in each case as any of the
foregoing may be amended in accordance with §8.20.

          Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
equity interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.

          Patriot Act. Title III of Public Law 107-56 of the United States of
America, United and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001.

          PBGC. The Pension Benefit Guaranty Corporation created by §4002 of
ERISA and any successor entity or entities having similar responsibilities.

          Permits. All governmental permits, licenses, and approvals necessary
for the lawful operation and maintenance of the Real Estate Assets.

14

--------------------------------------------------------------------------------



          Permitted Exceptions. Those matters listed on Exhibit E-1 hereto to
which title to the Project may be subject on the Closing Date and thereafter
such other title exceptions as the Agent may reasonably approve in writing.

          Permitted Liens. Liens permitted by §9.2.

          Permitted Property. A property which is a retail, office or mixed
office/warehouse property.

          Person. Any individual, corporation, general partnership, limited
partnership, trust, limited liability company, limited liability partnership,
unincorporated association, business, or other legal entity, and any government
(or any governmental agency or political subdivision thereof).

          Preferred Equity. Any preferred stock, preferred partnership
interests, preferred member interests or other preferred equity interests issued
by the Borrower, the Trust or any of their respective Subsidiaries.

          Project. The collective reference to (i) the Property, (ii) all
rights, privileges, easements and hereditaments relating or appertaining
thereto, and (iii) all personal property, fixtures and equipment required or
beneficial for the operation thereof.

          Property. Approximately 33,405 square feet in the Pima Norte Office
Condominium Project located at 36600 North Pima Road in the town of Carefree,
County of Maricopa, State of Arizona.

          Protected Interest Rate Agreement. An agreement which evidences any
interest protection arrangements entered into by the Borrower and any Lender in
connection with the Term Loan, and all extensions, renewals, modifications,
amendments, substitutions and replacements thereof.

          Rate Period. The period beginning on the first day of any fiscal month
following delivery to the Agent of the annual or quarterly financial statements
required to be delivered pursuant to §8.4(a) or §8.4(b) and ending on the last
day of the fiscal month in which the next such annual or quarterly financial
statements are delivered to the Agent.

          RCRA. See §7.18.

          Real Estate Assets. The fixed and tangible properties consisting of
Land and/or Buildings owned in fee simple by the Borrower or any of its
Subsidiaries at the relevant time of reference thereto, including, without
limitation, the Project.

          Real Estate Assets Under Development. Any Real Estate Assets
(including raw land) for which the Borrower or any of its Subsidiaries is
actively pursuing (or intends to

15

--------------------------------------------------------------------------------



actively pursue) construction of one or more Buildings or other improvements and
for which construction, if commenced, is proceeding to completion without undue
delay from Permit denial, construction delays or otherwise, all pursuant to such
Person’s ordinary course of business, provided that any such Real Estate Asset
(or, if applicable, any Building comprising a portion of any such Real Estate
Asset) will no longer be considered a Real Estate Asset Under Development when a
certificate of occupancy has issued for such Real Estate Asset (or Building) or
such Real Estate Asset (or Building) may otherwise be lawfully occupied for its
intended use unless it becomes the subject of a redevelopment of any significant
portion thereof.

          Record. The grid attached to any Note, or the continuation of such
grid, or any other similar record, including computer records, maintained by any
Lender with respect to its Term Loan.

          Recourse. With reference to any obligation or liability, any liability
or obligation that is not Without Recourse to the obligor thereunder, directly
or indirectly. For purposes hereof, a Person shall not be deemed to be
“indirectly” liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor’s liabilities or obligations (e.g., without
limitation, by reason of a guaranty or contribution obligation, by operation of
law or by reason of such Person being a general partner of such obligor).

          REIT. A “real estate investment trust”, as such term is defined in
Section 856 of the Code.

          Release. See §7.18(c)(iii).

          Revolving Credit Agreement. That certain Revolving Credit Agreement,
dated as of March 11, 2005, by Whitestone OP and certain of its Subsidiaries,
KeyBank National Association, individually and as administrative agent, and
certain other parties, as amended, amended and restated, or supplemented from
time to time.

          Reserve Percentage. The maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.

          SARA. See §7.18.

          SEC. The Securities and Exchange Commission, or any successor thereto.

          SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed
by the Trust with the SEC from time to time and (ii) each of the other public
forms and reports filed by the Trust with the SEC from time to time.

16

--------------------------------------------------------------------------------



          Subsidiary. Any corporation, association, partnership, limited
liability company, trust, joint venture or other business entity or Person which
is required to be consolidated with the Borrower or the Trust in accordance with
GAAP.

          Term Loan. The term loan made by the Lenders to the Borrower pursuant
to §2.

          Term Notes. Collectively, the separate promissory notes of the
Borrower in favor of each Lender in substantially the form of Exhibit A hereto,
in an aggregate principal amount equal to $6,400,000, dated as of the date
hereof or as of such later date as any Person becomes a Lender under this
Agreement, and completed with appropriate insertions, as each of such notes may
be amended, replaced, substituted and/or restated from time to time.

          Title Insurer: Chicago Title Company, or such other title insurance
company licensed in the State of Arizona as may be approved in writing by the
Agent.

          Title Policy. See §12.5.

          Trust. See preamble.

          Type. As to any portion of the Term Loan, its nature as a Base Rate
Loan or a Libor Rate Loan.

          Unanimous Lender Approval. The written consent of each Lender that is
a party to this Agreement at the time of reference.

          Unencumbered Asset. Any Real Estate Asset that on any date of
determination is not subject to any Liens (except for Permitted Liens).

          Unsecured Consolidated Total Indebtedness. As of any date of
determination, the aggregate principal amount of Consolidated Total Indebtedness
outstanding at such date (including all Obligations), that is not secured by a
lien evidenced by a mortgage, deed of trust, negative pledge, assignment of
partnership interests or other security interest.

          Whitestone Group. Collectively, (i) Whitestone OP, (ii) Pima Norte,
(iii) Whitestone III, (iv) Whitestone III LP LTD, (v) Whitestone III GP LLC,
(vi) the Trust, (vii) the respective Subsidiaries of the Borrower, Whitestone
III and the Trust and (viii) the Partially-Owned Entities.

          Wholly-owned Subsidiary. Any single purpose entity that is a
Subsidiary of the Borrower and of which the Borrower at all times owns directly
or indirectly (through a Subsidiary or Subsidiaries) 100% of the outstanding
voting or controlling interests and of the economic interests.

17

--------------------------------------------------------------------------------



           “Without Recourse” or “without recourse”. With reference to any
obligation or liability, any obligation or liability for which the obligor
thereunder is not liable or obligated other than as to its interest in a
designated Real Estate Asset or other specifically identified asset only,
subject to such limited exceptions to the non-recourse nature of such obligation
or liability, such as fraud, misappropriation and misapplication indemnities, as
are usual and customary in like transactions involving institutional lenders at
the time of the incurrence of such obligation or liability, and to usual and
customary environmental indemnification obligations in connection with such
designated Real Estate Asset.

          §1.2. Rules of Interpretation.

 

 

 

           (i) A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms or the terms of this Agreement.

 

 

 

           (ii) The singular includes the plural and the plural includes the
singular.

 

 

 

           (iii) A reference to any law includes any amendment or modification
to such law.

 

 

 

           (iv) A reference to any Person includes its permitted successors and
permitted assigns.

 

 

 

           (v) Accounting terms not otherwise defined herein have the meanings
assigned to them by generally accepted accounting principles applied on a
consistent basis by the accounting entity to which they refer.

 

 

 

           (vi) The words “include”, “includes” and “including” are not
limiting.

 

 

 

           (vii) All terms not specifically defined herein or by generally
accepted accounting principles, which terms are defined in the Uniform
Commercial Code as in effect in Massachusetts, have the meanings assigned to
them therein.

 

 

 

           (viii) Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.

 

 

 

           (ix) The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

18

--------------------------------------------------------------------------------



           §2. THE TERM LOAN.

          §2.1 Commitment to Lend. Subject to the provisions of §2.4 and the
other terms and conditions set forth in this Agreement, each of the Lenders
severally agrees to lend to the Borrower on the Closing Date, and the Borrower
agrees to borrow on such date and repay in accordance with §3, an amount equal
to $6,400,000, provided, that at the time the Borrower requests the Term Loan
and after giving effect to the making thereof, (i) all of the conditions in §12
and §13 have been met at the time of such request, and (ii) there has not
occurred and is not continuing (or will not occur by reason thereof) any Default
or Event of Default.

          The Term Loan shall be made pro rata in accordance with each Lender’s
Commitment Percentage. The request for the Term Loan made pursuant to §2.4 shall
constitute a representation and warranty by the Borrower that the conditions set
forth in §12 and §13 have been satisfied as of the Closing Date, provided that
the making of such representation and warranty by the Borrower shall not limit
the right of any Lender not to lend if such conditions have not been met. No
portion of the Term Loan shall be required to be made by any Lender unless all
of the conditions contained in §12 and §13 have been satisfied as of the Closing
Date.

          §2.2. The Term Notes. The Term Loan shall be evidenced by the Term
Notes. A Term Note shall be payable to the order of each Lender in an aggregate
principal amount equal to such Lender’s Commitment. The Borrower irrevocably
authorizes each Lender to make or cause to be made, on the Closing Date and at
the time of receipt of any payment of principal on such Lender’s Term Note, an
appropriate notation on such Lender’s applicable Note Record reflecting the
making of such Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Loan set forth on such applicable Note Record shall be
prima facie evidence of the principal amount of the Term Loan owing and unpaid
to such Lender, but the failure to record, or any error in so recording, any
such amount on such Note Record shall not limit or otherwise affect the rights
and obligations of the Borrower hereunder or under any Term Note to make
payments of principal of or interest on any Term Note when due.

          §2.3. Interest on Term Loan; Fees.

                    (a) Each Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto (unless earlier paid in accordance with
§3.2) at a rate equal to the Base Rate.

                    (b) Each Libor Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto (unless earlier paid in accordance with
§3.2) at a rate equal to the Libor Rate determined for such Interest Period plus
the Applicable Libor Margin.

19

--------------------------------------------------------------------------------



                    (c) Reserved.

                    (d) The Borrower unconditionally promises to pay interest on
the Term Loan in arrears on each Interest Payment Date with respect thereto, and
when the principal of such Term Loan is due (whether at maturity, by reason of
acceleration or otherwise).

          §2.4. Request for the Term Loan.

          The following provisions shall apply to the request by the Borrower
for the Term Loan:

                    (a) The Borrower shall submit a Completed Loan Request to
the Agent, together with a duplicate copy of such Completed Loan Request for
each Lender which is then a party to this Agreement at the time such loan
request is made. The Completed Loan Request shall be irrevocable and binding on
the Borrower and shall obligate the Borrower to accept the Term Loan requested
from the Lenders on the Closing Date.

                    (b) The Completed Loan Request shall include a completed
certificate in the form of Exhibit B hereto specifying: (1) the principal amount
of the Term Loan requested, (2) the Interest Period applicable to the Term Loan,
and (3) the Type of Loan being requested, and certifying that, both before and
after giving effect to the making of the Term Loan, no Default or Event of
Default exists or will exist under this Agreement or any other Loan Document.

                    (c) No Lender shall be obligated to fund the Term Loan
unless:

 

 

 

                    (i) a Completed Loan Request has been received by the Agent
as provided in clause (a) above; and

 

 

 

                    (ii) both before and after giving effect to the Term Loan to
be made pursuant to the Completed Loan Request, all of the conditions contained
in §12 and §13 shall have been satisfied as of the Closing Date.

                    (d) The Agent will promptly notify each Lender of the
Completed Loan Request and will cause a copy thereof to be delivered to each
Lender on the Closing Date.

          §2.5. Conversion Options.

                    (a) The Borrower may elect from time to time to convert any
portion of the outstanding Term Loan to a Loan of another Type, provided that
(i) subject to the further proviso at the end of this §2.5(a) and subject to
§2.5(b) and §2.5(d), with respect to any conversion of a Base Rate Loan to a
Libor Rate Loan (or a continuation of a Libor Rate Loan, as provided in
§2.5(b)), the Borrower shall give the Agent (with copies to the

20

--------------------------------------------------------------------------------



Agent for each Lender) at least three (3) Business Days’ prior written notice of
such election, which such notice must be received by the Agent by 10:00 a.m. on
any Business Day; and (ii) no Loan may be converted into a Libor Rate Loan when
any Default or Event of Default has occurred and is continuing. All or any part
of outstanding Term Loan of any Type may be converted as provided herein,
provided that each Conversion Request relating to the conversion of a Base Rate
Loan to a Libor Rate Loan shall be for an amount equal to $1,000,000 or an
integral multiple of $100,000 in excess thereof and shall be irrevocable by the
Borrower.

                    (b) Any portion of the Term Loan of any Type may be
continued as such upon the expiration of the Interest Period with respect
thereto (i) in the case of Base Rate Loans, automatically and (ii) in the case
of Libor Rate Loans by compliance by the Borrower with the notice provisions
contained in §2.5(a)(i); provided that no Libor Rate Loan may be continued as
such when any Default or Event of Default has occurred and is continuing but
shall be automatically converted to a Base Rate Loan on the last day of the
first Interest Period relating thereto ending during the continuance of any
Default or Event of Default. The Borrower shall notify the Agent promptly when
any such automatic conversion contemplated by this §2.5(b) is scheduled to
occur.

                    (c) In the event that the Borrower does not notify the Agent
of its election hereunder with respect to any portion of the Term Loan in
accordance with the terms hereof, such Loan shall be automatically converted to
a Base Rate Loan at the end of the applicable Interest Period.

                    (d) The Borrower may not request or elect a Libor Rate Loan
pursuant to §2.4, elect to convert a Base Rate Loan to a Libor Rate Loan
pursuant to §2.5(a) or elect to continue a Libor Rate Loan pursuant to §2.5(b)
if, after giving effect thereto, there would be greater than six (6) Libor Rate
Loans then outstanding. Any Conversion Request for a Libor Rate Loan that would
create greater than six (6) Libor Rate Loans outstanding shall be deemed to be a
Conversion Request for a Base Rate Loan. By way of explanation of the foregoing,
in the event that the Borrower wishes to convert or continue two or more Loans
into one Libor Rate Loan on the same day and for identical Interest Periods,
such Libor Rate Loan shall constitute one single Libor Rate Loan for purposes of
this clause (d).

          §2.6. Funds for the Term Loan.

                    (a) Subject to the other provisions of this §2, on the
Closing Date, each of the Lenders will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the Term Loan. Upon receipt from each Lender of such
amount, the Agent will make available to the Borrower the aggregate amount of
such Term Loan made available to the Agent by the Lenders. The failure or
refusal of any Lender to make available to the Agent at the aforesaid time and
place on the Closing Date the amount of its Commitment Percentage of the Term
Loan shall not relieve any other Lender from its several obligation

21

--------------------------------------------------------------------------------



hereunder to make available to the Agent the amount of its Commitment Percentage
of any Term Loan but in no event shall the Agent (in its capacity as Agent) have
any obligation to make any funding or shall any Lender be obligated to fund more
than its Commitment Percentage of the Term Loan or to increase its Commitment
Percentage on account of such failure or otherwise.

                    (b) The Agent may, unless notified to the contrary by any
Lender prior to the Closing Date, assume that such Lender has made available to
the Agent on the Closing Date the amount of such Lender’s Commitment Percentage
of the Term Loan, and the Agent may (but it shall not be required to), in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If any Lender makes available to the Agent such amount after the Closing
Date, such Lender shall pay to the Agent on demand an amount equal to the
product of (i) the average, computed for the period referred to in clause (iii)
below, of the weighted average interest rate paid by the Agent for federal funds
acquired by the Agent during each day included in such period, multiplied by
(ii) the amount of such Lender’s Commitment Percentage of the Term Loan,
multiplied by (iii) a fraction, the numerator of which is the number of days
that elapsed from and including the Closing Date to the date on which the amount
of such Lender’s Commitment Percentage of the Term Loan shall become immediately
available to the Agent, and the denominator of which is 365. A statement of the
Agent submitted to such Lender with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to the Agent
by such Lender.

          §2.7. Extension of Maturity Date. At least forty-five (45) days but in
no event more than ninety (90) days prior to July __, 2009, the Borrower, by
written notice to the Agent (with copies for each Lender), may request an
extension of the Maturity Date by a period of six (6) months from the Maturity
Date then in effect (the “Extension”). The Extension shall become effective on
July __, 2009 so long as (i) the Borrower has paid to the Agent on such date,
for the ratable accounts of the Lenders, an extension fee in an amount equal to
12.5 basis points on the Term Loan in effect on such date (“Extension Fee”),
(ii) no Default or Event of Default has occurred and is continuing on such date
and all representations and warranties contained in the Loan Documents shall be
true and correct as of such date (except to the extent that such representations
and warranties relate expressly to an earlier date), (iii) the Borrower shall be
in compliance with all Financial Covenants on such date and (iv) the Borrower
shall have completed all necessary build-out with respect to the Project in a
manner satisfactory to the Agent. The notice referred to in the first sentence
of this §2.7 shall constitute and shall be deemed to be a certification by the
Borrower as to the truth and accuracy of the statements contained in clauses
(ii) and (iii) of the preceding sentence.

          §3. REPAYMENT OF THE TERM LOAN.

          §3.1. Maturity. The Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all unpaid
principal of the Term Loan outstanding on such date, together with any and all
accrued and unpaid

22

--------------------------------------------------------------------------------



interest thereon and any and all other unpaid amounts due under this Agreement,
the Notes or any other of the Loan Documents.

          §3.2. Optional Repayments of the Term Loan. The Borrower shall have
the right, at its election, to prepay the outstanding amount of the Term Loan,
in whole or in part, at any time without penalty or premium; provided that the
outstanding amount of any Libor Rate Loans may not be prepaid on a date other
than the last day of an Interest Period unless the Borrower pays the Libor
Breakage Costs for each Libor Rate Loan so prepaid at the time of such
prepayment. The Borrower shall give the Agent (with copies to the Agent for each
Lender), no later than 10:00 a.m., Cleveland, Ohio time, at least two (2)
Business Days’ prior written notice of any prepayment pursuant to this §3.2 of
any Base Rate Loans, and at least four (4) Business Days’ notice of any proposed
prepayment pursuant to this §3.2 of Libor Rate Loans, specifying the proposed
date of prepayment and the principal amount to be prepaid. Each such partial
prepayment of the Term Loan shall be in an amount equal to $1,000,000 or an
integral multiple of $1,000,000 in excess thereof or, if less, the outstanding
balance of the Term Loan then being repaid, shall be accompanied by the payment
of all charges, if any, outstanding on the Term Loan so prepaid and of all
accrued interest on the principal prepaid to the date of payment, and shall be
applied, in the absence of instruction by the Borrower, first to the principal
of Base Rate Loans and then to the principal of Libor Rate Loans.

          §4. CERTAIN GENERAL PROVISIONS.

          §4.1. Funds for Payments.

                    (a) All payments of principal, interest, fees, and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
the Agent, for the respective accounts of the Lenders or (as the case may be)
the Agent, at the Agent’s Head Office, in each case in Dollars and in
immediately available funds. The Borrower shall make each payment of principal
of and interest on the Term Loan and of fees hereunder or thereunder not later
than 12:00 p.m. (Cleveland, Ohio time) on the due date thereof.

                    (b) All payments by the Borrower hereunder and under any of
the other Loan Documents shall be made without setoff or counterclaim and free
and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory liens, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding. If the
Borrower is compelled by law to make any such deduction or withholding with
respect to any amount payable by it hereunder or under any of the other Loan
Documents (except with respect to taxes on the income or profits of the Agent or
any Lender), the Borrower shall pay to the Agent, for the account of the Lenders
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders to receive the same net
amount which the Lenders would

23

--------------------------------------------------------------------------------



have received on such due date had no such deduction or withholding obligation
been imposed upon the Borrower. The Borrower will deliver promptly to the Agent
(with copies to the Agent for each Lender) certificates or other valid vouchers
for all taxes or other charges deducted from or paid with respect to payments
made by the Borrower hereunder or under such other Loan Document.

          §4.2. Computations. All computations of interest on the Term Loan and
of fees to the extent applicable shall be based on a 360-day year, in each case
paid for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to Libor Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension. The outstanding amount of the Loans as reflected on the Note
Records or record attached to any other Note from time to time shall constitute
prima facie evidence of the principal amount thereof.

          §4.3. Inability to Determine Libor Rate. In the event, prior to the
commencement of any Interest Period relating to any Libor Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining the Libor Rate that would otherwise determine the rate of interest
to be applicable to any Libor Rate Loan during any Interest Period, the Agent
shall forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower) to the Borrower and the Lenders. In such event (a) each
Libor Rate Loan will automatically, on the last day of the then current Interest
Period applicable thereto, become a Base Rate Loan, and (b) the obligations of
the Lenders to make Libor Rate Loans shall be suspended, in each case unless and
until the Agent determines that the circumstances giving rise to such suspension
no longer exist, whereupon the Agent shall so notify the Borrower and the
Lenders.

          §4.4. Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the Commitment of such Lender to
make Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans shall
forthwith be suspended and (b) such Lender’s Commitment Percentage of Libor Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such Libor Rate Loans or
within such earlier period as may be required by law, all until such time as it
is no longer unlawful for such Lender to make or maintain Libor Rate Loans. The
Borrower hereby agrees promptly to pay the Agent for the account of such Lender,
upon demand, any additional amounts necessary to compensate such Lender for
Libor Breakage Costs incurred by such Lender in making any conversion required
by this §4.4 prior to the last day of an Interest Period.

24

--------------------------------------------------------------------------------



          §4.5. Additional Costs, Etc. If any present or future applicable law,
which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law, but if not
having the force of law, then generally applied by the Lenders or the Agent with
respect to similar loans), shall:

                    (a) subject any Lender or the Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Agreement, the other Loan Documents, such Lender’s Commitment or the
Term Loan (other than taxes based upon or measured by the income or profits of
such Lender or the Agent), or

                    (b) change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on the Term Loan or any other amounts payable to the Agent or any
Lender under this Agreement or the other Loan Documents, or

                    (c) impose or increase or render applicable (other than to
the extent specifically provided for elsewhere in this Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or

                    (d) impose on any Lender or the Agent any other conditions
or requirements with respect to this Agreement, the other Loan Documents, the
Term Loan, such Lender’s Commitment, or any class of loans or commitments of
which any portion of the Term Loan or such Lender’s Commitment forms a part;

and the result of any of the foregoing is

 

 

 

          (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Term Loan or such Lender’s
Commitment, or

 

 

 

          (ii) to reduce the amount of principal, interest or other amount
payable to such Lender or the Agent hereunder on account of such Lender’s
Commitment or the Term Loan, or

 

 

 

          (iii) to require such Lender or the Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference

25

--------------------------------------------------------------------------------



 

 

 

to the gross amount of any sum receivable or deemed received by such Lender or
the Agent from the Borrower hereunder,

then, and in each such case, the Borrower will, upon demand made by the Agent or
such Lender (such demand to be made promptly by the Agent or such Lender upon
the making of any such determination), at any time and from time to time and as
often as the occasion therefor may arise, pay to such Lender or the Agent such
additional amounts as such Lender or the Agent shall determine in good faith to
be sufficient to compensate such Lender or the Agent for such additional cost,
reduction, payment or foregone interest or other sum, provided that such Lender
or the Agent is generally imposing similar charges on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.

           §4.6. Capital Adequacy. If any future law, governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law, but if not having the force of law, then generally applied by the Lenders
with respect to similar loans) or the interpretation thereof by a court or
governmental authority with appropriate jurisdiction affects the amount of
capital required or expected to be maintained by banks or bank holding companies
and any Lender or the Agent determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of the Term Loan
made pursuant hereto, then such Lender or the Agent may notify the Borrower of
such fact, and the Borrower shall pay to such Lender or the Agent from time to
time, upon demand made by the Agent or such Lender (such demand to be made
promptly by the Agent or such Lender upon the making of any such determination),
as an additional fee payable hereunder, such amount as such Lender or the Agent
shall determine reasonably and in good faith and certify in a notice to the
Borrower to be an amount that will adequately compensate such Lender in light of
these circumstances for its increased costs of maintaining such capital. Each
Lender and the Agent shall allocate such cost increases among its customers in
good faith and on an equitable basis, and will not charge the Borrower unless it
is generally imposing a similar charge on its other similarly situated
borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.

          §4.7. Certificate; Limitations. A certificate setting forth any
additional amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be prima facie evidence that such amounts are due and owing.
Notwithstanding anything to the contrary contained in this Article 5, to the
extent reasonably possible, each Lender shall designate an alternate lending
office in the continental United States to make the Loans in order to reduce any
liability of Borrower to such Lender under §§4.4, 4.5 or 4.6 or to avoid the
unavailability of a Libor Rate Loan, so long as such designation is not
disadvantageous to such Lender.

          §4.8. Indemnity. In addition to the other provisions of this Agreement
regarding such matters, the Borrower agrees to indemnify the Agent and each
Lender and to hold

26

--------------------------------------------------------------------------------



the Agent and each Lender harmless from and against any loss, cost or expense
(including loss of anticipated profits) that the Agent or such Lender may
sustain or incur as a consequence of (a) a default by the Borrower in the
payment of any principal amount of or any interest on any Libor Rate Loans as
and when due and payable, including any such loss or expense arising from
interest or fees payable by the Agent or such Lender to lenders of funds
obtained by it in order to maintain its Libor Rate Loans, (b) the failure by the
Borrower to make a borrowing or conversion after the Borrower has given a
Completed Loan Request for a Libor Rate Loan or a Conversion Request for a Libor
Rate Loan, and (c) the making of any payment of a Libor Rate Loan or the making
of any conversion of any such Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by the Agent or a Lender to lenders of funds obtained
by it in order to maintain any such Libor Rate Loans.

          §4.9. Interest on Overdue Amounts; Late Charge. Notwithstanding
anything to the contrary stated herein, upon the occurrence and during the
continuance of an Event of Default, at the option of the Majority Lenders, to
the extent permitted by applicable law, the unpaid balance of all Obligations
shall bear interest at the rate otherwise applicable thereto plus 2%, compounded
daily until such Event of Default is cured or waived to the satisfaction of the
Agent and the required Lenders. In addition, the Borrower shall pay a late
charge equal to five percent (5%) of any amount of interest charges on the Term
Loan which is not paid within ten (10) days of the date when due.

          §5. RESERVED.

          §6. RECOURSE OBLIGATIONS. The Obligations are full recourse
obligations of the Borrower, and all of the respective assets and properties of
the Borrower shall be available for the payment in full in cash and performance
of the Obligations. The obligations of the Trust under the Guaranty are full
recourse obligations of the Trust, and all of the respective assets and
properties of the Trust shall be available for the payment in full in cash and
performance thereof.

          §7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on
their own behalf and on behalf of their respective Subsidiaries, jointly and
severally represent and warrant to the Agent and the Lenders all of the
statements contained in this §7.

          §7.1. Authority, Etc.

                    (a) Organization: Good Standing.

 

 

 

          (i) Each of Whitestone OP, Pima Norte, Whitestone III, Whitestone III
GP LLC and Whitestone III LP LTD is a limited partnership or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of its state of

 

 

27

--------------------------------------------------------------------------------



 

 

 

organization; each of Whitestone OP, Pima Norte, Whitestone III, Whitestone III
GP LLC and Whitestone III LP LTD has all requisite limited partnership or
limited liability company power to own its properties and conduct its business
as now conducted and as presently contemplated; and each of Whitestone OP, Pima
Norte, Whitestone III, Whitestone III GP LLC and Whitestone III LP LTD is in
good standing as a foreign entity and is duly authorized to do business in the
jurisdiction where the Project is located and in each other jurisdiction where
such qualification is necessary except where a failure to be so qualified would
not have a materially adverse effect on its business, operations, assets,
condition (financial or otherwise) or properties.

 

 

 

          (ii) the Trust is a real estate investment trust duly organized,
validly existing and in good standing under the laws of the State of Maryland;
each Subsidiary of the Trust is duly organized, validly existing and in good
standing as a corporation, nominee trust, limited liability company, limited
partnership or general partnership, as the case may be, under the laws of the
state of its organization; the Trust and each of its Subsidiaries has all
requisite corporate, trust, limited liability company, limited partnership or
general partnership, as the case may be, power to own its respective properties
and conduct its respective business as now conducted and as presently
contemplated; and the Trust is in good standing as a foreign entity and is duly
authorized to do business in the jurisdictions where such qualification is
necessary, except where a failure to be so qualified in such other would not
have a materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust or any such Subsidiary.

                    (b) Capitalization. The outstanding equity of Whitestone OP
is comprised of a general partner interest and limited partner interests, all of
which have been duly issued and are outstanding and fully paid and
non-assessable. All of the issued and outstanding general partner interests of
Whitestone OP are owned and held of record by the Trust. As of the Closing Date,
all of the issued and outstanding limited partner interests of Whitestone OP are
owned and held of record as set forth on Schedule 7.1(b). There are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire a general partner interest in Whitestone OP.
There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on Whitestone OP or the Trust which
require or could require Whitestone OP or the Trust to sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any general partner interest in
Whitestone OP. No general partner interests of Whitestone OP is subject to any
restrictions on transfer or any partner agreements, voting agreements, trust
deeds, irrevocable proxies; or any other similar agreements or interests
(whether written or oral). Whitestone OP owns, directly or indirectly, 100% (by
number of votes or controlling interests) of the outstanding voting interests
and of the economic interests in Pima Norte, Whitestone III, Whitestone III GP
LLC and Whitestone III LP LTD and all

28

--------------------------------------------------------------------------------



of such equity interests have been duly issued and are outstanding and fully
paid and non-assessable. There are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire any
equity interests in any Borrower (other than Whitestone OP). There are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on any Borrower (other than Whitestone OP) which
require or could require any Borrower (other than Whitestone OP) to sell, grant,
transfer, assign, mortgage, pledge or otherwise dispose of any equity interest
in such Borrower. Except as set forth on Schedule 7.1(b), no equity interests of
the Borrower are subject to any restrictions on transfer or any partner
agreements, voting agreements, trust deeds, irrevocable proxies or any other
similar agreements or interests (whether written or oral). All of the Preferred
Equity which exists as of the date of this Agreement, and each of the agreements
or other documents entered into and/or setting forth the terms, rights and
restrictions applicable to any such Preferred Equity, are listed and described
on Schedule 7.1(b) attached hereto. All of the agreements and other documents
relating to the Preferred Equity in effect on the Closing Date have been
furnished to the Agent.

                    (c) Due Authorization. The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
or the Trust is or is to become a party and the transactions contemplated hereby
and thereby (i) are within the authority of the Borrower and the Trust, (ii)
have been duly authorized by all necessary proceedings on the part of the
Borrower or the Trust and any general partner or member thereof, (iii) do not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Borrower or the Trust is subject or any
judgment, order, writ, injunction, license or permit applicable to the Borrower
or the Trust, (iv) do not conflict with any provision of the Organizational
Documents of the Borrower or the Trust or any general partner thereof, and (v)
do not contravene any provisions of, or constitute Default or Event of Default
hereunder or a failure to comply with any term, condition or provision of any
other agreement, instrument, judgment, order, decree, permit, license or
undertaking binding upon or applicable to the Borrower or the Trust or any of
the Borrower’s or the Trust’s properties (except for any such failure to comply
under any such other agreement, instrument, judgment, order, decree, permit,
license, or undertaking as would not materially and adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust the Borrower) or result in the creation of any mortgage, pledge,
security interest, lien, encumbrance or charge upon any of the properties or
assets of the Borrower or the Trust.

                    (d) Enforceability. Each of the Loan Documents to which the
Borrower or the Trust is a party has been duly executed and delivered and
constitutes the legal, valid and binding obligations of the Borrower and the
Trust, as the case may be, subject only to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights.

          §7.2. Governmental Approvals. The execution, delivery and performance
by the Borrower and the Trust of this Agreement and the other Loan Documents to
which the

29

--------------------------------------------------------------------------------



Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust.

          §7.3. Title to Properties; Leases.

          The Borrower and the Trust each has good fee title to all of its
respective properties, assets and rights of every name and nature purported to
be owned by it, including, without limitation, that:

                    (a) Pima Norte holds good and clear record and marketable
fee simple title to the Project and all assets or properties relating thereto,
subject to no Liens other than Permitted Liens.

                    (b) The Borrower and the Trust will, as of the Closing Date,
own all of the assets as reflected in the financial statements of the Borrower
and the Trust described in §7.4, or acquired since the date of such financial
statements (except property and assets sold or otherwise disposed of in the
ordinary course of business since that date).

          §7.4. Financial Statements. The Borrower has furnished to each of the
Lenders the audited Consolidated balance sheet of the Trust and its Subsidiaries
as of December 31, 2006 (together with the unaudited Consolidated balance sheet
of the Trust and its Subsidiaries as of September 30, 2007 and the related
Consolidated Statements of Income, changes in shareholders’ equity and cash
flows for the fiscal year or other period then ended, as applicable
(collectively, the “Initial Financials”). Such Initial Financials have been
prepared in accordance with GAAP and, in the case of the December 31, 2006
financial statements, accompanied by an auditors’ report prepared without
qualification by the Accountants. The Initial Financials fairly present the
financial condition of the Trust and its Subsidiaries as at the close of
business on the date thereof and the results of operations for the fiscal year
then ended. There are no contingent liabilities of the Trust or any of its
Subsidiaries as of such date known to the officers of the Trust or any of its
Subsidiaries not disclosed in the Initial Financials.

          §7.5 No Material Changes, Etc. Since the Financial Statement Date,
there has occurred no materially adverse change in the business, operations,
assets, condition (financial or otherwise) or properties of the Trust, the
Borrower or the Project.

          §7.6. Franchises, Patents, Copyrights, Etc. The Borrower, the Trust
and each of their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, licenses and permits, and rights in respect
of the foregoing, adequate for the conduct of their respective businesses
substantially as now conducted without known conflict with any rights of others,
except where the failure to so possess could not reasonably be expected to have
a material adverse effect on the business, operations,

30

--------------------------------------------------------------------------------



assets, condition (financial or otherwise) or properties of the Trust or the
Borrower. The Borrower possesses all Permits relating to the Project.

          §7.7 Litigation. Except as disclosed on Schedule 7.7, there are no
actions, suits, proceedings or investigations of any kind pending or, to the
Borrower’s or the Trust’s knowledge, threatened against the Borrower, the Trust
or any of their respective Subsidiaries or the Project before any court,
tribunal or administrative agency or board that, if adversely determined, could
reasonably be expected to, either individually or in the aggregate, materially
adversely affect the business, operations, assets, condition (financial or
otherwise) or properties of the Trust or the Borrower, or materially impair the
right of the Trust or the Borrower to carry on its businesses substantially as
now conducted by it, or result in any substantial liability not fully covered by
insurance, or for which adequate reserves are not maintained, as reflected in
the applicable consolidated financial statements or SEC Filings of the Borrower
and the Trust, or which question the validity of this Agreement or any of the
other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.

          §7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, the
Trust nor any of their respective Subsidiaries is subject to any charter,
corporate, partnership, limited liability company or other legal restriction, or
any judgment, decree, order, rule or regulation that has or could reasonably
expected in the future to have a materially adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust, the Borrower or the Project. None of the Borrower, the Trust or any of
their respective Subsidiaries is a party to any contract or agreement that has
had, or could reasonably be expected to have, any materially adverse effect on
the business, operations, assets, condition (financial or otherwise) or
properties of the Trust, the Borrower or the Project.

          §7.9. Compliance With Other Instruments, Laws, Etc. Neither the
Borrower, the Trust nor any of their respective Subsidiaries is in violation of
any provision of its partnership agreement, operating agreement, charter or
other Organizational Document, as the case may be, or any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could reasonably be
expected to result, individually or in the aggregate, in the imposition of
substantial penalties or materially and adversely affect the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust, the Borrower or the Project. Without limitation of the foregoing, the
Borrower is in compliance with, and neither the entering into of the Loan
Documents or the use of the proceeds of the Loans will violate: any law, rule or
regulation relating to anti-terrorism or money laundering, including the
Anti-Terrorism Order, the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

31

--------------------------------------------------------------------------------



          §7.10. Tax Status. (i) Each of the Borrower, the Trust and their
respective Subsidiaries (a) has made or filed all federal, state and local
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (b) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (c) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and (ii) there are
no unpaid taxes claimed to be due by the taxing authority of any jurisdiction,
and the respective officers of the Borrower and the Trust and their respective
Subsidiaries know of no basis for any such claim.

          §7.11 No Event of Default. No Default or Event of Default has occurred
and is continuing.

          §7.12. Investment Company Acts. None of the Borrower, the Trust or any
of their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

          §7.13. Name; Jurisdiction of Organization; Absence of UCC Financing
Statements, Etc. The exact legal name of the Borrower and the Trust, and their
respective jurisdictions of organization and tax identification numbers, are set
forth on Schedule 7.13 attached hereto. Except for Permitted Liens, there is no
financing statement, security agreement, chattel mortgage, real estate mortgage,
equipment lease, financing lease, option, encumbrance or other document filed or
recorded with any filing records, registry, or other public office, that
purports to cover, affect or give notice of any present or possible future lien
or encumbrance on, or security interest in, the Project or the member interests
of Pima Norte. Except in favor of the Agent, neither the Borrower nor the Trust
has pledged or granted any lien on or security interest in or otherwise
encumbered or transferred any of their respective interests in any Subsidiary
(including in the case of the Trust, its interests in Whitestone OP).

          §7.14. Absence of Liens. Pima Norte is the owner of the Project free
from any Lien, except for Permitted Liens.

          §7.15. Certain Transactions. Except as set forth on Schedule 7.15,
none of the officers, partners, directors, or employees of the Trust, the
Borrower or any of their Subsidiaries is presently a party to any transaction
with the Borrower, the Trust or any of their respective Subsidiaries (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, member, director or such
employee or, to the knowledge of the Borrower or the Trust, any corporation,
partnership, limited liability company, trust or other entity in which any
officer, partner, director, or any such employee or natural Person related to
such officer, partner, director or employee or other

32

--------------------------------------------------------------------------------



Person in which such officer, partner, member, director or employee has a direct
or indirect beneficial interest has a substantial interest or is an officer,
director, member, trustee or partner.

          §7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension
Plans. Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate maintains or contributes to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.

          §7.17. Regulations U and X. No portion of the Term Loan is to be used
for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

          §7.18. Environmental Compliance. The Borrower has caused Phase I and
other environmental assessments or similar assessments (collectively, the
“Environmental Reports”) to be conducted to investigate the past and present
environmental condition and usage of the Project, true and complete copies of
which have been delivered to the Agent. To the Borrower’s knowledge, except as
otherwise expressly disclosed on Schedule 7.18, the Borrower makes the following
representations and warranties:

                    (a) None of the Borrower, its Subsidiaries, the Trust or any
operator of the Project or any portion thereof, or any operations thereon is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation has, or
its remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust or the Borrower, or constitutes a Disqualifying Environmental
Event.

                    (b) None of the Borrower, the Trust or any of their
respective Subsidiaries has received written notice from any third party,
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986), (ii) that any hazardous waste, as defined by 42 U.S.C. §
9601(5), any hazardous substances as defined by 42 U.S.C. § 9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental

33

--------------------------------------------------------------------------------



Laws (“Hazardous Substances”) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted or has ordered that the Borrower, the Trust or any of
their respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which event
described in any such notice would have a material adverse effect on the
business, operations, assets, condition (financial or otherwise), properties or
prospects of the Trust or the Borrower, or constitutes a Disqualifying
Environmental Event.

                    (c) (i) No portion of the Project has been used for the
handling, processing, storage or disposal of Hazardous Substances except in
accordance with applicable Environmental Laws; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of the Project except in accordance with applicable Environmental Laws,
(ii) in the course of any activities conducted by the Borrower, the Trust, their
respective Subsidiaries or the operators of the Project or any ground or space
tenants on the Project, no Hazardous Substances have been generated or are being
used on the Project except in accordance with applicable Environmental Laws,
(iii) there has been no present or past releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Substances on, upon,
into or from the Project in violation of applicable Environmental Laws, (iv)
there have been no Releases in violation of applicable Environmental Laws upon,
from or into any real property in the vicinity of the Project which, through
soil or groundwater contamination, may have come to be located on the Project,
and (v) to the best of Borrower’s Knowledge, any Hazardous Substances that have
been generated on the Project during ownership thereof by the Borrower, the
Trust, their respective Subsidiaries or the operations of the Project have been
transported off-site only in compliance with all applicable Environmental Laws;
any of which events described in clauses (i) through (v) above would have a
material adverse effect on the business, operations, assets, condition
(financial or otherwise), properties or prospects of the Trust or the Borrower,
or constitutes a Disqualifying Environmental Event.

                    (d) None of the Borrower, the Trust or the Project is
subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.

          §7.19. Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date,
all of the respective Subsidiaries of the Trust and the Borrower.

34

--------------------------------------------------------------------------------



          §7.20. Loan Documents. All of the representations and warranties by or
on behalf of the Borrower and the Trust and their respective Subsidiaries made
in this Agreement and in the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.

          §7.21. REIT Status The Trust is qualified as a REIT and has not taken
any action that would prevent it from maintaining its qualification as a REIT
for its tax years ending December 31, 2005 or December 31, 2006, or from
maintaining such qualification at all times during the term of this Agreement.

          §7.22. No Condemnation. (i) No condemnation of any material portion of
the Project, (ii) no condemnation or relocation of any roadways abutting the
Project which are material to the Project, and (iii) no proceeding to deny
access to the Project from any point or planned point of access to the Project
which is material to the Project, has commenced or, to the best of Borrower’s
knowledge, is contemplated by any Governmental Authority.

          §7.23. Utilities. The Project will have adequate water, gas and
electrical supply, storm and sanitary sewerage facilities, other required public
utilities, fire and police protection, and means of access between the Project
and public highways; none of the foregoing will be foreseeably delayed or
impeded by virtue of any requirements under any applicable Laws.

          §7.24. Brokerage Fees. No brokerage fees or commissions are payable by
or to any person in connection with this Agreement or the Loan to be disbursed
hereunder.

          §7.25. Independent Parcel. The Project is taxed separately without
regard to any other property and for all purposes the Project may be mortgaged,
conveyed and otherwise dealt with as an independent parcel.

          §7.26. Major Lease. The Borrower and its agents have not entered into
any Major Lease, subleases under a Major Lease or other arrangements for
occupancy of more than 10,000 square feet of net leasable space within the
Project other than as listed on Schedule 7.26. True, correct and complete copies
of all Major Leases, as amended, have been delivered to Lender and, at Lender’s
request, Borrower will deliver true, correct and complete copies of any or all
other Leases, as amended, to Lender. All Major Leases are in full force and
effect. Borrower is not in default under any Major Lease and Borrower has
disclosed to Lender in writing any material default by the tenant under any
Major Lease.

35

--------------------------------------------------------------------------------



          §7.27. No Encroachment. No building or other improvement related to
the Project encroached in any material respect upon any property line, building
line, setback line, side yard line or any recorded or visible easement (or other
easement of which the Borrower is aware or has reason to believe may exist) with
respect to the Project unless permitted by easement or other agreement for
purposes of granting an easement.

          §7.28. Federal Tax Identification Numbers. Each Borrower has obtained
a Federal Tax Identification Number as set forth in Schedule 7.19.

          §8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower
and the Trust, on their own behalf and on behalf of their respective
Subsidiaries, jointly and severally covenant and agree that:

          §8.1. Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Term Loan and all interest,
fees, charges and other amounts and Obligations provided for in this Agreement
and the other Loan Documents, all in accordance with the terms of this
Agreement, the Notes and the other Loan Documents.

          §8.2. Maintenance of Office; Jurisdiction of Organization, Etc.. Each
of the Borrower and the Trust will maintain its chief executive office in
Houston, Texas, or at such other place in the United States of America as each
of them shall designate by written notice to the Agent to be delivered at least
thirty (30) days prior to any change of chief executive office, where, subject
to §21, notices, presentations and demands to or upon the Borrower and the Trust
in respect of the Loan Documents may be given or made. Neither the Trust nor the
Borrower will change its jurisdiction of organization, name or corporate
structure without giving the Agent at least thirty (30) days prior written
notice of such change, and, in the case of a change in corporate structure,
without the prior written consent of the Agent, which consent may not be
unreasonably withheld.

          §8.3. Records and Accounts. Each of the Borrower and the Trust will
(a) keep, and cause each of its Subsidiaries to keep, true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), contingencies, depreciation and amortization of
its properties and the properties of its Subsidiaries.

          §8.4. Financial Statements, Certificates and Information. The Borrower
and the Trust will deliver to the Agent (with copies to the Agent for each
Lender):

                    (a) as soon as practicable, but in any event not later than
ninety (90) days after the end of each fiscal year of the Trust, the audited
consolidated balance sheet of the Trust and its Subsidiaries at the end of such
year, and the related audited consolidated statements of income, changes in
shareholder’s equity (or the equivalent thereof) and cash flows for the year
then ended, in each case, setting forth in comparative

36

--------------------------------------------------------------------------------



form the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and, in
each case, accompanied by an auditor’s report prepared without qualification by
the Accountants; together with, at the Agent’s request, a written statement from
such Accountants to the effect that they have read a copy of this Agreement, and
that, in making the examination necessary to said certification, they have
obtained no knowledge of any Default or Event of Default under §10 or otherwise
under the provisions of this Agreement relating to the financial condition of
the Trust or any of its Subsidiaries, or of any facts or circumstances that
would cause the Trust not to continue to qualify as a REIT for federal income
tax purposes, or, if such Accountants shall have obtained knowledge of any then
existing Default, Event of Default or such facts or circumstances, they shall
make disclosure thereof in such statement;

                    (b) as soon as practicable, but in any event not later than
forty-five (45) days after the end of each of its March 31, June 30 and
September 30 fiscal quarters, copies of the unaudited consolidated balance sheet
of the Trust and its Subsidiaries, as at the end of such quarter, and the
related unaudited consolidated statements of income, changes in shareholders’
equity and cash flows for the portion of the Trust’s fiscal year then elapsed,
all in reasonable detail and prepared in accordance with GAAP (which may be
provided by inclusion in the Form 10-Q of the Trust filed with the SEC for such
period provided pursuant to clause (i) below), together with a certification by
the principal financial or accounting officer of the Borrower and the Trust that
the information contained in such financial statements fairly presents the
financial position of the Trust and its Subsidiaries on the date thereof
(subject to year-end adjustments none of which shall be materially adverse and
the absence of footnotes);

                    (c) as soon as practicable, but in any event not later than
ninety (90) days after the end of each of its fiscal years, statements of Net
Operating Income and outstanding Indebtedness as at the end of such fiscal year
and for the fiscal year then ended in respect of the Project, each prepared in
accordance with GAAP consistent with the definitions of Net Operating Income and
outstanding Indebtedness used in this Agreement and a rent roll and operating
statement in respect of the Project, in each case certified by the chief
financial or accounting officer of the Borrower as true and correct;

                    (d) as soon as practicable, but in any event not later than
forty-five (45) days after the end of each of the fiscal quarters of the
Borrower, (i) copies of the unaudited statements of Net Operating Income and
outstanding Indebtedness as at the end of such quarter and for the portion of
the fiscal year then elapsed in respect of the Project, prepared in accordance
with GAAP consistent with the definitions of Net Operating Income and
outstanding Indebtedness used in this Agreement, and a rent roll and operating
statement in respect of the Project, certified by the chief financial or
accounting officer of the Borrower to present fairly the Net Operating Income
and outstanding Indebtedness and rent roll in respect of the Project, (ii) an
occupancy analysis in respect of the Project certified by the chief financial
officer of the Borrower to be true and complete, (iii) a schedule of revenues
and expenses for the Project, and (iv) an updated

37

--------------------------------------------------------------------------------



build-out budget for the Project and an update on the status of the intended
tenant improvements on the Property and conformity of expenditures to budget for
such tenant improvements;

                    (e) simultaneously with the delivery of the financial
statements referred to in subsections (a) and (b) above, a statement in the form
of Exhibit C hereto signed by the chief financial or accounting officer of the
Borrower, and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §10;

                    (f) promptly as they become available, a copy of each report
submitted to the Borrower, the Trust or any of their respective subsidiaries by
the Accountants in connection with each annual audit of the books of the
Borrower, the Trust or such Subsidiary by such Accountants or in connection with
any interim audit thereof pertaining to any phase of the business of the
Borrower, the Trust or any such Subsidiary;

                    (g) contemporaneously with (or promptly after) the filing or
mailing thereof, copies of all material of a financial nature sent to the
holders of any Indebtedness of the Trust or any of its Subsidiaries (other than
the Term Loan) for borrowed money, to the extent that the information or
disclosure contained in such material refers to or could reasonably be expected
to have a material adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, the Borrower or any other
member of the Whitestone Group;

                    (h) contemporaneously with the filing or mailing thereof,
copies of all material of a financial nature filed with the SEC or sent to the
equityholders of the Trust;

                    (i) as soon as practicable, but in any event not later than
ninety (90) days after the end of each fiscal year of the Trust, copies of the
Form 10-K statement filed by the Trust with the SEC for such fiscal year, and as
soon as practicable, but in any event not later than fifty (50) days after the
end of each fiscal quarter of the Trust copies of the Form 10-Q statement filed
by the Trust with the SEC for such fiscal quarter;

                    (j) in the case of the Borrower and the Trust, as soon as
practicable, but in any event not later than thirty (30) days prior to the end
of each of their respective fiscal years, a business plan for the next fiscal
year (including pro forma projections for such period);

                    (k) together with the financial statements delivered
pursuant to §8.4(a), a certification by the chief financial or accounting
officer of the Borrower of the state and federal taxable income of the Trust and
its Subsidiaries as of the end of the applicable fiscal year;

                    (l) in the event that the definition of “funds from
operations” is revised by the Board of Governors of the National Association of
Real Estate Investment

38

--------------------------------------------------------------------------------



Trusts, a report, certified by the chief financial or accounting officer of the
Borrower, of the “funds from operations” of the Borrower based on the definition
as in effect on the date of this Agreement and based on the definition as so
revised from time to time, which such report shall be delivered to the Agent
(with copies to the Agent for each Lender) with the financial statements
required to be delivered pursuant to §8.4(a) or §8.4(b) above, as applicable;

                    (m) simultaneously with the delivery of the financial
statements referred to in clauses (a) and (b) above, updated title searches with
respect to the Project and evidence of the Agent’s continued first priority lien
on the Property, or such other evidence of its priority lien as the Agent may
require; and

                    (m) from time to time such other financial data and other
information about the Borrower, the Trust, their respective Subsidiaries and the
Project as the Agent or any Lender (through the Agent) may reasonably request,
including, without limitation, evidence of adequate funds held by the Borrower
to complete all build-out contemplated in connection with the Project.

          Notwithstanding the foregoing, the Borrower shall be deemed to have
complied with this covenant (other than with respect to items relating to the
Project or the Property, or otherwise requested pursuant to clause (m) above) so
long as Whitestone OP delivers the financial statements required to be delivered
under §8.4 of the Revolving Credit Agreement in accordance with the terms
thereof, so long as such Revolving Credit Agreement remains in effect.

          §8.5. Notices.

                    (a) Defaults. The Borrower and the Trust will, promptly
after obtaining knowledge of the same, notify the Agent in writing (with copies
to the Agent for each Lender) of the occurrence of any Default or Event of
Default. If any Person shall give any notice or take any other action in respect
of (x) a claimed Default (whether or not constituting an Event of Default) under
this Agreement or (y) a claimed failure by the Borrower, the Trust or any of
their respective Subsidiaries, as applicable, to comply with any term, condition
or provision of or under any note, evidence of Indebtedness, indenture or other
obligation (i) in excess of $5,000,000, individually or in the aggregate, in
respect of Indebtedness that is Without Recourse and (ii) in excess of
$1,000,000, individually or in the aggregate, in respect of Indebtedness that is
Recourse, to which or with respect to which any of them is a party or obligor,
whether as principal obligor, guarantor or surety, and such failure to comply
would permit the holder of such note or obligation or other evidence of
Indebtedness to accelerate the maturity thereof, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed failure to comply.

                    (b) Environmental Events. The Borrower and the Trust will
promptly give notice in writing to the Agent (with copies to the Agent for each
Lender) (i) upon

39

--------------------------------------------------------------------------------



Borrower’s or the Trust’s obtaining knowledge of any material violation (as
determined by the Borrower or the Trust in the exercise of its reasonable
discretion) of any Environmental Law regarding the Project or Borrower’s or the
Trust’s operations, (ii) upon Borrower’s or the Trust’s obtaining knowledge of
any known Release of any Hazardous Substance at, from, or into the Project which
it reports in writing or is reportable by it in writing to any governmental
authority and which is material in amount or nature or which could materially
affect the value of the Project, (iii) upon Borrower’s or the Trust’s receipt of
any notice of material violation of any Environmental Laws or of any material
Release of Hazardous Substances in violation of any Environmental Laws or any
matter that may be a Disqualifying Environmental Event with respect to the
Project, including a notice or claim of liability or potential responsibility
from any third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) Borrower’s or the
Trust’s or any other Person’s operation of the Project, (B) contamination on,
from or into the Project, or (C) investigation or remediation of off-site
locations at which Borrower or the Trust or any of its predecessors are alleged
to have directly or indirectly disposed of Hazardous Substances, or (iv) upon
Borrower’s or the Trust’s obtaining knowledge that any expense or loss has been
incurred by such governmental authority in connection with the assessment,
containment, removal or remediation of any Hazardous Substances with respect to
which Borrower or the Trust may be liable or for which a lien may be imposed on
the Project.

                    (c) Notification of Claims against the Project. The Borrower
will, and will cause each Subsidiary to, promptly upon becoming aware thereof,
notify the Agent in writing (with copies to the Agent for each Lender) of any
setoff, claims, withholdings or other defenses to which the Project is subject,
which (i) could reasonably be expected to have a material adverse effect on (x)
the business, operations, assets, condition (financial or otherwise), properties
or prospects of the Trust or the Borrower, or (y) the value of the Project, or
(ii) with respect to the Project, constitute a Disqualifying Environmental
Event, a Disqualifying Structural Event or a Lien.

                    (d) Notice of Litigation and Judgments. The Borrower and the
Trust will give notice to the Agent in writing (with copies to the Agent for
each Lender) within three (3) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings an
adverse determination in which could materially adversely affect the Borrower,
the Trust, or the Project, or to which the Borrower, the Trust or any of their
respective Subsidiaries is or is to become a party involving a claim against the
Borrower, the Trust or any of their respective Subsidiaries that could
reasonably be expected to have a materially adverse effect on the respective
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, the Borrower or on the value or operation of the Project and
stating the nature and status of such litigation or proceedings. The Borrower
and the Trust will give notice to the Agent and each of the Lenders, in writing,
in form and detail reasonably satisfactory to the Agent, within three (3) days
of any judgment not covered by insurance, final or

40

--------------------------------------------------------------------------------



otherwise, against the Borrower, the Trust or any of such Subsidiaries in an
amount in excess of $1,000,000.

          §8.6. Existence of Borrower; Maintenance of the Project. The Borrower
and the Trust will do or cause to be done all things necessary to, and shall,
preserve and keep in full force and effect its respective existence in its
jurisdiction of organization and will do or cause to be done all things
necessary to preserve and keep in full force all of its respective rights and
franchises and those of its respective Subsidiaries which may be necessary to
properly and advantageously conduct the businesses conducted by it. The Borrower
(a) will cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to the Project, all as in the judgment of the Borrower
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, and in any event, will keep
all of the Project in a condition consistent with the Real Estate Assets
currently owned or controlled by the Borrower or its Subsidiaries, (b) will
cause all of its other properties and those of its Subsidiaries used or useful
in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (c) will not permit the Trust to directly own or
lease the Project, and (d) will, and will cause each of its Subsidiaries to
continue to engage primarily in the businesses now conducted by it.

          §8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties; Etc.

          (a) The Trust will do or cause to be done all things necessary to
preserve and keep in full force and effect the Trust’s existence as a Maryland
real estate investment trust. The Trust will at all times (i) maintain its
status as a REIT and not take any action which could lead to its
disqualification as a REIT and (ii) continue to operate as a self-directed and
self-administered REIT and make public reports and filings as though it were
listed on a nationally-recognized stock exchange. The Trust will not engage in
any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities in which the Borrower owns 100% of the legal and economic interests and
(y) own no real property or material personal property other than through its
ownership interests in the Borrower. The Trust will (a) cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order, and supplied with all necessary equipment,
(b) cause to be made all necessary repairs, renewals, replacements, betterments
and improvements thereof, all as in the judgment of the Trust may be necessary
so that the business carried on in connection therewith may be properly and
advantageously conducted at all times and (c) cause each of its Subsidiaries to
continue to engage primarily in the businesses now conducted by it.

41

--------------------------------------------------------------------------------



          (b) No Borrower will enter into any transactions after the Closing
Date that, if in effect on the Closing Date, would have required disclosure on
Schedule 7.15 without the consent of the Agent.

          (c) Neither of Whitestone III LP LTD and Whitestone III GP LLC will
engage in any business other than the business of serving as the general partner
or limited partner, as the case may be, of Whitestone III and matters directly
relating thereto and shall not own any real property or material personal
property other than through its ownership interests in Whitestone III.

          §8.8. Insurance. The Borrower and the Trust will maintain with respect
to the Project and their other properties, and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to such properties and its business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent and as otherwise required pursuant to Section
1.4 of the Deed of Trust.

          §8.9. Taxes. The Borrower will, and will cause the Trust and each of
their respective Subsidiaries to, pay or cause to be paid real estate taxes,
other taxes, assessments and other governmental charges against the Project
before the same become delinquent and will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon the Project; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower or the Trust shall have set aside on its books adequate
reserves with respect thereto; and provided, further, that the Borrower or the
Trust will pay all such taxes, assessments, charges, levies or claims forthwith
prior to the attachment of any lien as security therefor. Promptly upon request
by the Agent if required for bank regulatory compliance purposes or similar bank
purposes, the Borrower will provide evidence of the payment of real estate
taxes, other taxes, assessments and other governmental charges against the
Project in the form of receipted tax bills or other form reasonably acceptable
to the Agent, or evidence of the existence of applicable contests as
contemplated herein.

          §8.10. Inspection of Properties and Books. (a) The Borrower and the
Trust will permit the Agent or any of its designated representatives upon
reasonable notice (which notice may be given orally or in writing and provided
that no notice shall be required if a Default or Event of Default has occurred
and is continuing), to visit and inspect any of the properties of the Borrower,
the Trust or any of their respective Subsidiaries to examine the books of
account of the Borrower, the Trust and their respective Subsidiaries and
Whitestone Management (and to make copies thereof and extracts therefrom) and to

42

--------------------------------------------------------------------------------



discuss the affairs, finances and accounts of the Borrower, the Trust and their
respective Subsidiaries and the Project with, and to be advised as to the same
by, its officers, all at such reasonable times and intervals as the Agent may
reasonably request.

          (b) The Borrower hereby agrees that each of the Lenders and the Agent
(and each of their respective, and their respective affiliates’, employees,
officers, directors, agents and advisors (collectively, “Representatives”) is,
and has been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender or the Agent related to such structure and tax
aspects. In this regard, the Lenders and the Agent intend that this transaction
will not be a “confidential transaction” under Code sections 6011, 6111 or 6112,
and the regulations promulgated thereunder. Neither the Borrower, the Trust, nor
any Subsidiary of any of the foregoing intends to treat the Term Loan or the
transactions contemplated by this Agreement and the other Loan Documents as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). If the Borrower or the Trust determines to take any action
inconsistent with such intention, the Borrower will promptly notify the Agent
thereof. If the Borrower so notifies the Agent, the Borrower acknowledges that
the Agent may treat the Term Loan as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and the Agent will maintain the lists
and other records, including the identity of the applicable party to the Term
Loan as required by such Treasury Regulation.

          §8.11. Compliance with Laws, Contracts, Licenses, and Permits. The
Borrower and the Trust will comply with, and will cause each of their respective
Subsidiaries to comply with (a) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted that are material in any
respect to the operation of their respective businesses in the ordinary course
and consistent with past practices, including, without limitation, all such
Environmental Laws and all such applicable federal and state securities laws,
(b) the provisions of its partnership agreement, trust agreement, operating
agreement or corporate charter and other Organizational Documents, as
applicable, (c) all material agreements and instruments to which it is a party
or by which it or any of its properties may be bound (including the Project and
the Leases) and (d) all applicable decrees, orders, and judgments. If at any
time while the Term Loan or Note or other Obligations is outstanding, any Permit
shall become necessary or required in order that the Borrower may fulfill any of
its obligations hereunder, the Borrower and the Trust and their respective
Subsidiaries will immediately take or cause to be taken all reasonable steps
within the power of the Borrower or the Trust, as applicable, to obtain such
Permit and furnish the Agent with evidence thereof. Without limitation of the
foregoing, the Borrower will continue to comply with all laws, rules and
regulations relating to anti-terrorism or money laundering, including the
Anti-Terrorism Order, the Patriot Act, the Trading with the Enemy Act, as
amended, and the foreign assets control regulations of the

43

--------------------------------------------------------------------------------



United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and the enabling legislation or executive orders relating thereto.

          §8.12. Use of Proceeds. Subject at all times to the other provisions
of this Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Term Loan solely to repay certain of its obligations under the
Revolving Credit Agreement.

          §8.13. Solvency of Borrower and Trust. The Borrower and the Trust
shall remain solvent at all times.

          §8.14. Further Assurances. The Borrower and the Trust will cooperate
with the Agent and the Lenders and execute such further instruments and
documents as the Lenders or the Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.

          §8.15. Reserved.

          §8.16. Environmental Indemnification. The Borrower and the Trust each
covenants and agrees that it will indemnify and hold the Agent and each Lender,
and each of their respective Affiliates, harmless from and against any and all
claims, expense, damage, loss or liability incurred by the Agent or any Lender
(including all reasonable costs of legal representation incurred by the Agent or
any Lender, but excluding, as applicable, for the Agent or a Lender any claim,
expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender or any of their respective
Affiliates) relating to (a) any Release or threatened Release of Hazardous
Substances on the Project; (b) any violation of any Environmental Laws with
respect to conditions at the Project or the operations conducted thereon; (c)
the investigation or remediation of off-site locations at which the Borrower,
the Trust or any of their respective Subsidiaries or their predecessors are
alleged to have directly or indirectly disposed of Hazardous Substances; or (d)
any action, suit, proceeding or investigation brought or threatened with respect
to any Hazardous Substances relating to the Project (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property). It is expressly acknowledged by the Borrower that, notwithstanding
the introductory paragraph of this §8, this covenant of indemnification shall
survive the repayment of the amounts owing under the Notes and this Agreement
and the termination of this Agreement and the obligations of the Lenders
hereunder and shall inure to the benefit of the Agent and the Lenders and their
respective Affiliates, their respective successors, and their respective assigns
under the Loan Documents permitted under this Agreement. The environmental
indemnity provided herein shall be in addition to that provided in the
Environmental Indemnity Agreement.

          §8.17. Response Actions. The Borrower covenants and agrees that if any
Release or disposal of Hazardous Substances shall occur or shall have occurred
on the Project, in violation of applicable Environmental Laws, the Borrower will
cause the prompt

44

--------------------------------------------------------------------------------



containment and removal of such Hazardous Substances and remediation of the
Project as necessary to comply with all Environmental Laws and to preserve the
value of the Project.

          §8.18. Environmental Assessments. Without limitation of any other
provision herein or in any other Loan Document, if the Agent reasonably
believes, after discussion with the Borrower and review of any environmental
reports provided by the Borrower, that a Disqualifying Environmental Event has
occurred with respect to the Property, whether or not a Default or an Event of
Default shall have occurred, the Agent may, from time to time, for the purpose
of assessing and determining whether a Disqualifying Environmental Event has in
fact occurred, cause the Borrower to obtain one or more environmental
assessments or audits of the Property prepared by a hydrogeologist, an
independent engineer or other qualified consultant or expert approved by the
Agent to evaluate or confirm (i) whether any Hazardous Substances are present in
the soil or water at the Property and (ii) whether the use and operation of the
Property complies with all Environmental Laws. Environmental assessments may
include without limitation detailed visual inspections of the Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and, if and to the extent reasonable, appropriate
and required pursuant to applicable Environmental Laws, the taking of soil
samples, surface water samples and ground water samples, as well as such other
investigations or analyses as the Agent deems appropriate. All such
environmental assessments shall be at the sole cost and expense of the Borrower.

          §8.19. Employee Benefit Plans.

                    (a) Notice. The Borrower and the Trust will notify the Agent
(with copies to the Agent for each Lender) at least thirty (30) days prior to
the establishment of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan by any of them or any of their respective ERISA Affiliates other
than those disclosed on Schedule 7.16 or disclosed in the SEC Filings, and
neither the Borrower nor the Trust will establish any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan which could reasonably be expected
to have a material adverse effect on the Borrower or the Trust.

                    (b) In General. Each Employee Benefit Plan maintained by the
Borrower, the Trust or any of their respective ERISA Affiliates will be operated
in compliance with the provisions of ERISA and, to the extent applicable, the
Code, including but not limited to the provisions thereunder respecting
prohibited transactions.

                    (c) Terminability of Welfare Plans. With respect to each
Employee Benefit Plan maintained by the Borrower, the Trust or any of their
respective ERISA Affiliates which is an employee welfare benefit plan within the
meaning of §3(l) or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their
respective ERISA Affiliates, as the case may be, shall have the right to
terminate each such plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) without liability other than
liability to pay claims incurred prior to the date of termination.

45

--------------------------------------------------------------------------------



                    (d) Unfunded or Underfunded Liabilities. The Borrower and
the Trust will not at any time have accruing or accrued unfunded or underfunded
liabilities with respect to any Employee Benefit Plan, Guaranteed Pension Plan
or Multiemployer Plan, or permit any condition to exist under any Multiemployer
Plan that would create a withdrawal liability.

          §8.20. No Amendments to Certain Documents. The Borrower and the Trust
will not at any time cause or permit its certificate of limited partnership,
agreement of limited partnership (including without limitation the Agreement of
Limited Partnership of the Borrower), articles of incorporation, by-laws,
operating agreement, trust agreement or other Organizational Documents, as the
case may be, to be modified, amended or supplemented in any respect whatever,
without (in each case) the express prior written consent or approval of the
Agent, if such changes could affect the Trust’s REIT status or otherwise
adversely affect the rights of the Agent and the Lenders hereunder or under any
other Loan Document. Any such modification, amendment or supplement shall, in
any event, be subject to the other terms and provisions of this Agreement and
the other Loan Documents.

          §8.21. Personal Property. All of the Borrower’s personal property,
fixtures, attachments and equipment delivered upon, attached to or used in
connection with the operation of the Project shall always be located at the
Project and shall be kept free and clear of all Liens, encumbrances and security
interests, except those in favor of the Agent and except for Permitted Liens.

          §8.22. Leases. Borrower shall provide the Agent and the Lenders with a
copy of the fully executed original of all Leases promptly following their
execution.

          §9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST. The
Borrower and the Trust, on their own behalf and on behalf of their respective
Subsidiaries, jointly and severally covenant and agree that neither the Borrower
nor the Trust will:

          §9.1. Restrictions on Indebtedness. Create, incur, assume, guarantee
or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

                    (a) Indebtedness to the Agent and the Lenders (and their
respective Affiliates) arising under any of the Loan Documents;

                    (b) Indebtedness arising under the Revolving Credit
Agreement;

                    (c) current liabilities of the Borrower incurred in the
ordinary course of business other than through (i) the borrowing of money, or
(ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

46

--------------------------------------------------------------------------------



                    (d) Indebtedness of Whitestone OP (other than relating to
the Project) in an aggregate amount not in excess of $500,000 in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies to the extent that payment therefor shall not at the time
be required to be made in accordance with the provisions of §8.9 (but including,
in any event, any Indebtedness secured by an M&M Lien);

                    (e) Indebtedness of Whitestone OP (other than relating to
the Project) in an aggregate amount not in excess of $1,000,000 in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as execution is not levied thereunder or in respect
of which, at the time, a good faith appeal or proceeding for review is being
prosecuted, and in respect of which a stay of execution shall have been obtained
pending such appeal or review;

                    (f) endorsements for collection, deposit or negotiation
incurred in the ordinary course of business;

                    (g) Secured term loan Indebtedness of Whitestone OP and its
Subsidiaries (but not Pima Norte) disclosed on Schedule 9.1(f) or incurred after
the Closing Date, provided that: (i) such Indebtedness is Without Recourse to
the Borrower or the Trust and is Without Recourse to any of the respective
assets of any of the Borrower or the Trust other than to the specific Real
Estate Asset or Assets acquired, refinanced or rehabilitated with the proceeds
of such Indebtedness, and (ii) at the time any such Indebtedness is incurred and
after giving effect thereto, there exists no Default or Event of Default
hereunder;

                    (h) contingent liabilities of Whitestone OP disclosed in the
financial statements referred to in §7.4 or on Schedule 9.1(g) hereto, and such
other contingent liabilities of the Borrower having a combined aggregate
potential liability of not more than $1,000,000 at any time;

                    (i) Indebtedness of Whitestone OP for the purchase price of
capital assets (other than Real Estate Assets but including Indebtedness in
respect of Capitalized Leases) incurred in the ordinary course of business,
provided that the aggregate principal amount of Indebtedness permitted by this
clause (i) shall not exceed $500,000 at any time outstanding; and

                    (j) Recourse Indebtedness of Whitestone OP incurred after
the Closing Date (other than Indebtedness relating to or affecting the Project)
in connection with the purchase of or the construction of or renovation of
improvements on any Real Estate Asset, provided that (i) the aggregate principal
amount of Indebtedness permitted by this clause (i) shall not exceed $40,000,000
at any time outstanding, and (ii) at the time any such Indebtedness is incurred
and after giving effect thereto, there exists no Default or Event of Default
hereunder.

47

--------------------------------------------------------------------------------



          Notwithstanding the foregoing, in no event shall the Borrower, the
Trust or any of their respective Subsidiaries incur or have outstanding (i)
unhedged variable rate Indebtedness in excess of fifty percent (50%) of
Consolidated Total Indebtedness, or (ii) any other revolving credit facility,
whether secured or unsecured, or any unsecured Indebtedness for borrowed money.

          It is understood and agreed that the provisions of this §9.1 shall not
apply to Indebtedness of any Partially-Owned Entity that is Without Recourse to
the Borrower or the Trust, or any of their respective assets. The terms and
provisions of this §9.1 are in addition to, and not in limitation of, the
covenants set forth in §10.

          §9.2. Restrictions on Liens, Etc. (a) Create or incur or suffer to be
created or incurred or to exist any lien, mortgage, pledge, attachment, security
interest or other rights of third parties of any kind upon the Project or on the
member interests of Pima Norte, whether now owned or hereafter acquired, or upon
the income or profits therefrom; (b) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement in connection with
the operation of the Project; (c) suffer to exist with respect to the Project,
any taxes, assessments, governmental charges and claims for labor, materials and
supplies for which payment thereof is not being contested or for which payment
notwithstanding a contest is required to be made in accordance with the
provisions of §8.9 and has not been timely made; or (d) sell, assign, pledge or
otherwise transfer for security any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse, relating to
the Project (the foregoing types of liens and encumbrances described in clauses
(a) through (d) being sometimes referred to herein collectively as “Liens”),
provided that the Borrower may create or incur or suffer to be created or
incurred or to exist the following (“Permitted Liens”):

                    (i) Liens securing taxes, assessments, governmental charges
or levies which are not yet due and payable or which are not yet required to be
paid under §8.9;

                    (ii) Liens arising out of deposits or pledges made in
connection with, or to secure payment of, worker’s compensation, unemployment
insurance, old age pensions or other social security obligations; and deposits
with utility companies and other similar deposits made in the ordinary course of
business;

                    (iii) Liens (other than affecting the Project or the equity
interests of any Borrower or the Trust) in respect of judgments or award, the
Indebtedness with respect to which is not prohibited by §9.1(e);

                    (iv) Encumbrances on properties (other than the Project)
consisting of easements, rights of way, covenants, zoning and other land-use
restrictions, building restrictions, restrictions on the use of real property
and defects and irregularities in the title thereto; landlord’s or lessor’s
Liens under Leases to which the Borrower is a party or

48

--------------------------------------------------------------------------------



bound; purchase options granted at a price not less than the market value of
such property; and other minor Liens or encumbrances on properties, none of
which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower, and which matters (x) do not
individually or in the aggregate have a material adverse effect on the business
of the Borrower or the Trust and (y) do not make title to such property
unmarketable by the conveyancing standards in effect where such property is
located;

                    (v) any Leases entered into in the ordinary course of
business;

                    (vii) Liens affecting the Project (but not the equity
interests of the Borrower or the Trust) in respect of judgments or awards not in
excess of $50,000 that are under appeal or have been in force for less than the
applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being diligently prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent;

                    (viii) Liens securing Indebtedness for the purchase price of
capital assets (other than Real Estate Assets but including Indebtedness in
respect of Capitalized Leases for equipment and other equipment leases) to the
extent not otherwise prohibited by §9.1;

                    (ix) M&M Liens securing an aggregate amount not in excess of
$500,000 at any time, so long as each such M&M Lien is bonded within thirty (30)
days of attachment; and

                    (x) other Liens (other than Liens affecting the Project or
the equity interests of the Borrower or the Trust) in connection with any
Indebtedness permitted under §9.1.

                    Nothing contained in this §9.2 shall restrict or limit the
Borrower or any of their respective Wholly-owned Subsidiaries from creating a
Lien in connection with any Real Estate Asset which is not an Eligible
Unencumbered Property (as defined in the Revolving Credit Agreement) and
otherwise in compliance with the other terms of this Agreement, provided that in
no event will the Borrower, the Trust or any of their respective Subsidiaries
create, incur or suffer to be created or incurred or to exist any Lien, other
than in favor of the Agent, on the equity interests of the Borrower or the
Trust. Without limitation of the foregoing, the Trust shall not create or incur
or suffer to be created or incurred any Lien on any of its directly-owned
properties or assets, including, in any event, its general partner interests and
limited partner interests in the Borrower.

          §9.3. Restrictions on Investments. Make or permit to exist or to
remain outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:

49

--------------------------------------------------------------------------------



                    (a) (i) marketable direct or guaranteed obligations of the
United States of America that mature within one (1) year from the date of
purchase (including investments in securities guaranteed by the United States of
America such as securities in so-called “overseas private investment
corporations”) and (ii) demand deposits, certificates of deposit, bankers
acceptances and time deposits of United States banks having total assets in
excess of $1,000,000,000;

                    (b) (i) preferred stock or public bonds issued by companies
listed on a nationally recognized exchange and having a rating of at least AAA,
and (ii) shares in public REITs so long as such REIT is listed on a nationally
recognized exchange and has a rating of at least AAA, provided that the
aggregate investments in all such items described in clauses (i) and (ii) above
will not at any time exceed five percent (5%) of the Fair Market Value of Real
Estate Assets, and provided, further, that no such investment shall be
outstanding for longer than ninety (90) days;

                    (c) securities commonly known as “commercial paper” issued
by a corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody’s, and not less
than “A 1” if rated by S&P;

                    (d) Investments existing on the Closing Date and listed in
the financial statements referred to in §7.4;

                    (e) other Investments hereafter in connection with the
acquisition and development of Permitted Properties by the Borrower or any
Wholly-owned Subsidiary of the Borrower, provided that the aggregate amounts
actually invested by Borrower (or if not invested directly by the Borrower,
actually invested by an Affiliate of the Borrower for which the Borrower has any
funding obligation) and such Wholly-owned Subsidiary at any time in Real Estate
Assets under Development (including all development costs) will not exceed
twenty percent (20%) of the Fair Market Value of Real Estate Assets at the time
of any such Investment, and provided, further, that Investments in unimproved
Land may at no time exceed fifteen percent (15%) of the Fair Market Value of
Real Estate Assets;

                    (f) (i) any Investments now or hereafter made in any
Wholly-owned Subsidiary; and (ii) Investments now or hereafter made in any
Partially-Owned Entity (or other Person for which the Borrower has any funding
obligation) so long as such Investment is made in connection with Permitted
Properties and provided that the aggregate amounts actually invested by Borrower
(or if not invested directly by Borrower, actually invested by an Affiliate of
the Borrower for which the Borrower has any funding obligation) and such
Wholly-owned Subsidiary at any time in any Partially-Owned Entity (or other such
Person) will not exceed thirty percent (30%) of the Fair Market Value of Real
Estate Assets at the time of any such Investment; and

50

--------------------------------------------------------------------------------



                    (g) Investments in respect of (1) equipment, inventory and
other tangible personal property acquired in the ordinary course of business,
(2) current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms, (3) advances in the ordinary course of business to employees for travel
expenses, drawing accounts and similar expenditures, (4) prepaid expenses made
in the ordinary course of business.

                    (h) Investments by the Borrower in Mortgage Notes, provided
that the aggregate investment in such Mortgage Notes will not exceed twenty
percent (20%) of the Fair Market Value of Real Estate Assets at the time of any
such Investment.

          In no event shall the aggregate of Investments (1) made pursuant to
subclauses (a), (b) or (c) above (or otherwise in marketable securities to the
extent permitted under this §9.3) exceed ten percent (10%) of the Fair Market
Value of Real Estate Assets, and (2) made pursuant to subclauses (a), (b), (c),
(d) to the extent relating to any of the types of Investments otherwise
described in this clause (2), (e) to the extent relating to Real Estate Assets
Under Development, (f)(ii), or (h) exceed thirty percent (30%) of the Fair
Market Value of Real Estate Assets at any time.

          Notwithstanding the foregoing, the Trust shall be permitted to make
and maintain Investments in the Borrower and the Trust shall contribute to the
Borrower, promptly upon, and in any event within three (3) Business Days of, the
Trust’s receipt thereof, 100% of the aggregate proceeds received by the Trust in
connection with any offering of stock or debt in the Trust (net of fees and
expenses customarily incurred in such offerings).

          §9.4. Merger and Consolidation.

                    (a) Become a party to any merger, consolidation, spin-off or
other material business change without the prior written approval of the
Majority Lenders (other than the merger or consolidation of a Borrower with and
into Whitestone OP (with Whitestone OP being the surviving entity) so long as no
Default or Event of Default has occurred and is continuing, or would occur and
be continuing after giving effect to such merger or consolidation); or

                    (b) sell, transfer or otherwise dispose of any Real Estate
Assets or other property, including any equity interest in any Person, except
for (i) the sale, transfer or other disposition of obsolete or worn out property
in the ordinary course of business, (ii) the sale or issuance of equity
interests of the Trust and Whitestone OP in the ordinary course of business,
(iii) the sale of Permitted Investments in the ordinary course of business and
(iv) the sale, transfer or other disposition of property (other than the
Project), provided that (A) such sale, transfer or disposition is at fair market
value, (B) such sale, transfer or disposition will not result in a Material
Adverse Effect and (C) in connection with the sale of any material Real Estate
Asset, the Borrower shall have provided to the Agent a compliance certificate in
the form of Exhibit C-2, hereto signed

51

--------------------------------------------------------------------------------



by the chief financial officer or chief accounting officer of the Borrower,
setting forth in reasonable detail computations evidencing compliance with the
covenants contained in §10 hereof and certifying that no Default or Event of
Default would exist or occur and be continuing after giving effect to all such
proposed such sale, transfer or disposition.

          §9.5. Compliance with Environmental Laws. (a) Use the Project or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances except for quantities of Hazardous Substances used in
the ordinary course of business and in compliance with all applicable
Environmental Laws, (b) cause or permit to be located on the Project any
underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with Environmental Laws, (c) generate any
Hazardous Substances on the Project except in compliance with Environmental
Laws, or (d) conduct any activity at the Project or use the Project in any
manner so as to cause a Release in violation of applicable Environmental Laws.

          §9.6. Distributions.

                    (a) The Borrower will not declare or make (i) annual
Distributions in excess of (x) 105% of “funds from operations” for the fiscal
quarters ended March 31, 2007, June 30, 2007, September 30, 2007, December 31,
2007 and March 31, 2008 or (y) 95% of “funds from operations” for any fiscal
quarter thereafter; or (ii) any Distributions during any period after any Event
of Default has occurred; provided, however, (a) that the Borrower may at all
times (including while an Event of Default is continuing) make Distributions to
the extent (after taking into account all available funds of the Trust from all
other sources) required in order to enable the Trust to continue to qualify as a
REIT and (b) in the event that the Borrower cures any such Event of Default in
clause (ii) above and the Agent has accepted such cure prior to accelerating the
Loan, the limitation of clause (ii) above shall cease to apply with respect to
such Event of Default.

                    (b) The Trust will not, during any period when any Event of
Default has occurred and is continuing, make any Distributions in excess of the
minimum Distributions required to be made by the Trust in order to maintain its
status as a REIT.

                    (c) Notwithstanding the definition of “funds from
operations” by the Board of Governors of the National Association of Real Estate
Investment Trusts, for purposes of determining the Distributions permitted to be
declared under Section 9.6(a)(i), (i) for any fiscal period ending on or after
December 31, 2006 through December 31, 2007, Excluded Litigation Fees shall not
reduce “funds from operations” and (ii) for all fiscal periods ending prior to
March 11, 2008, “funds from operations” shall be calculated in a manner
consistent with its calculation prior to the Trust becoming a self-managed fund
and shall not be reduced by G and A Expenses.

          §9.7. Reserved.

52

--------------------------------------------------------------------------------



          §9.8. Default Under Leases. The Borrower will not suffer or permit any
breach or default to occur in any of the Borrower’s material obligations under
any of the Major Leases nor suffer or permit the same to terminate by reason of
any failure of the Borrower to meet any requirement of any Major Lease including
those with respect to any time limitation within which any of the Borrower’s
work is to be done or the space is to be available for occupancy by the lessee
to the extent any of the foregoing could reasonably be expected to result in a
no material adverse change to the Net Operating Income of the Project. The
Borrower shall notify Lender promptly in writing of any termination by any party
of a Major Lease.

          §10. FINANCIAL COVENANTS. The Borrower and the Trust, on their own
behalf and on behalf of their respective Subsidiaries, jointly and severally
covenant and agree that:

          §10.1. Consolidated Total Leverage Ratio. At any time, (i)
Consolidated Total Indebtedness as at the last day of any fiscal quarter shall
not exceed sixty percent (60%) of (ii) the Fair Market Value of Real Estate
Assets.

          §10.2. Interest Coverage Ratio. As at the end of any fiscal quarter,
the ratio of (i) Consolidated EBITDA for the four consecutive fiscal quarters
ending on the last day of such fiscal quarter to (ii) Consolidated Total
Interest Expense for the four consecutive fiscal quarters ending on the last day
of such fiscal quarter must exceed 2.00 to 1.00.

          §10.3. Fixed Charge Coverage Ratio. As at the end of any fiscal
quarter, the ratio of (i) Consolidated EBITDA for the four consecutive fiscal
quarters ending on the last day of such fiscal quarter to (ii) Consolidated
Fixed Charges for the four consecutive fiscal quarters ending on the last day of
such fiscal quarter must exceed 1.50 to 1.00.

          §10.4. Secured Debt Leverage. At any time, (i) Consolidated Total
Indebtedness (less any Unsecured Consolidated Total Indebtedness) as at the last
day of any fiscal quarter shall not exceed forty percent (40%) of (ii) the Fair
Market Value of Real Estate Assets.

          §10.5. Reserved.

          §10.6. Reserved.

          §10.7. Reserved.

          §10.8. Consolidated Tangible Net Worth. As at the end of any fiscal
quarter or any other date of measurement, the Consolidated Tangible Net Worth of
the Borrower and its Subsidiaries shall not be less than the sum of (i)
$30,000,000 plus (ii) 75% of the aggregate proceeds received by the Trust (net
of fees and expenses customarily incurred in transactions of such type) in
connection with any offering of stock in the Trust, plus (iii) 75% of the
aggregate value of operating units issued by the Borrower in connection

53

--------------------------------------------------------------------------------



with asset or stock acquisitions (valued at the time of issuance by reference to
the terms of the agreement pursuant to which such units are issued), provided
that issuances of operating units to the Trust in connection with additional
capital contributions made by the Trust in the Borrower shall be excluded from
this clause (iii) on or prior to the date such determination of Consolidated
Tangible Net Worth is made.

          §11. Reserved.

          §12. CONDITIONS TO THE TERM LOAN. The obligations of any Lender to
make and maintain the Term Loan shall be subject to the satisfaction of the
following conditions precedent on or prior to the Closing Date with, in each
instance, the Agent having approved in its sole discretion each matter submitted
to it in compliance with such conditions:

          §12.1. Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.

          §12.2. Certified Copies of Organization Documents. The Agent shall
have received (i) from the Whitestone OP a copy, certified as of a recent date
by a duly authorized officer of the Trust, in its capacity as general partner of
the Borrower, to be true and complete, of the Agreement of Limited Partnership
of Whitestone OP and any other Organizational Document or other agreement
governing the rights of the partners or other equity owners of Whitestone OP,
(ii) from Pima Norte a copy, certified as of a recent date by a duly authorized
officer of Whitestone OP, in its capacity as sole member of Pima Norte, to be
true and complete, of the Agreement of Limited Partnership of Pima Norte and any
other Organizational Document or other agreement governing the rights of the
members or other equity owners of Pima Norte, (iii) from Whitestone III a copy,
certified as of a recent date by a duly authorized officer of Whitestone OP, in
its capacity as sole member of Whitestone III GP LLC, general partner of
Whitestone III, to be true and complete, of the Agreement of Limited Partnership
of Whitestone III and any other Organizational Document or other agreement
governing the rights of the partners or other equity owners of Whitestone III,
(iv) from Whitestone III GP LLC, a copy, certified as of a recent date by a duly
authorized officer of Whitestone OP, in its capacity as sole member of
Whitestone III GP LLC, to be true and complete, of the Agreement of Limited
Partnership of Whitestone III GP LLC and any other Organizational Document or
other agreement governing the rights of the members of Whitestone III GP LLC,
(v) from Whitestone III LP LTD a copy, certified as of a recent date by a duly
authorized officer of Whitestone OP, in its capacity as general partner of
Whitestone III GP LLC, sole general partner of Whitestone III LP LTD, to be true
and complete, of the Agreement of Limited Partnership of Whitestone III LP LTD
and any other Organizational Document or other agreement governing the rights of
the partners or other equity owners of Whitestone III LP LTD, and (vi) from the
Trust a copy, certified as of a recent date by the appropriate officer of the
State of Maryland to be true and correct, of the trust agreement of the Trust,
in each case along with any other organization documents of the Borrower or the
Trust

54

--------------------------------------------------------------------------------



and their respective general partners, as the case may be, and each as in effect
on the date of such certification.

          §12.3. Resolutions. All action on the part of the Borrower and the
Trust necessary for the valid execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
any of them is or is to become a party shall have been duly and effectively
taken, and evidence thereof satisfactory to the Agent shall have been provided
to the Agent. The Agent shall have received from the Trust and the Borrower true
copies of the resolutions adopted by its board of directors or trustees
authorizing the transactions described herein and evidencing the due
authorization, execution and delivery of the Loan Documents to which the Trust
and/or the Borrower is a party, each certified by the secretary as of a recent
date to be true and complete.

          §12.4. Incumbency Certificate: Authorized Signers. The Agent shall
have received from the Trust and the Borrower an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of the Trust and the
Borrower, as applicable, and giving the name of each individual who shall be
authorized: (a) to sign, in the name and on behalf of the Borrower and the
Trust, as the case may be, each of the Loan Documents to which the Borrower or
the Trust is or is to become a party; (b) to make Loan and Conversion Requests
on behalf of the Borrower and (c) to give notices and to take other action on
behalf of the Borrower or the Trust, as applicable, under the Loan Documents.

          §12.5. Title Policy. The Agent shall have received from the Borrower
an ALTA Loan Title Insurance Policy acceptable to Lender in its sole discretion,
insuring the Loan, issued by the Title Insurer, insuring the lien of the Deed of
Trust as a valid first, prior and paramount lien upon the Project and all
appurtenant easements, and subject to no exceptions other than the Permitted
Exceptions (the “Title Policy”). The Title Policy shall satisfy the requirements
of Exhibit E-2, including, without limitation, a zoning endorsement;

          §12.6. Certificates of Insurance. The Agent shall have received (a)
certificates of insurance as to all of the insurance maintained by Borrower on
the Project (including flood insurance if necessary) from the insurer or an
independent insurance broker identifying insurers, types of insurance, insurance
limits, and policy terms in each case naming the Agent as loss payee, additional
insured and mortgagee and in form and substance satisfactory to the Agent and
the Lenders; and (b) such further information and certificates from Borrower,
its insurers and insurance brokers as the Agent may reasonably request.

          §12.7. Environmental Reports. The Agent shall have received
satisfactory Environmental Reports with respect to the Project, prepared at the
Borrower’s expense by environmental engineers acceptable to the Agent. Such
Environmental Reports shall be in form and substance satisfactory to the Agent
and shall indicate that the Project is free

55

--------------------------------------------------------------------------------



of all Hazardous Substances. The Agent shall have the right to obtain
third-party review of the Environmental Reports at the Borrower’s expense.

          §12.8. Opinion of Counsel Concerning Organization and Loan Documents.
The Agent shall have received favorable opinions addressed to the Lenders and
the Agent in form and substance reasonably satisfactory to the Agent from
counsel to the Borrower and the Trust and, if any, state specific local counsel
who are reasonably satisfactory to Agent, each as counsel to the Borrower, the
Trust and their respective Subsidiaries, with respect to applicable law.

          §12.9. Structural Inspection Reports. At the Agent’s request, the
Borrower shall deliver to the Agent a structural inspection report with respect
to the Project prepared at the Borrower’s expense by structural engineers
acceptable to the Agent. Such report shall be in form and substance satisfactory
to the Agent. The Agent shall have the right to obtain third-party review of
such report at the Borrower’s expense.

          §12.10. Inspection of the Project. The Agent shall have completed to
its satisfaction an inspection of the Project at the Borrower’s expense.

          §12.11. Certifications from Government Officials; UCC-11 Reports.

          The Agent shall have received (i) long-form certifications from
government officials evidencing the legal existence, good standing and foreign
qualification of the Borrower and the Trust, along with a certified copy of the
certificate of limited partnership, formation or trust, as applicable, of the
Borrower, all as of the most recent practicable date; (ii) UCC-11 search results
from the appropriate jurisdictions for the Borrower and the Trust; and (iii)
full coverage title search results with respect to the Project.

          §12.13. Proceedings and Documents; Adverse Changes. All proceedings in
connection with the transactions contemplated by this Agreement, the other Loan
Documents and all other documents incident thereto shall be satisfactory in form
and substance to the Agent’s counsel, and the Agent and such counsel shall have
received all information and such counterpart originals or certified or other
copies of such documents as the Agent may reasonably request. There shall have
occurred no material adverse change in government regulations or policies
affecting the Borrower, the Agent or any Lender. No disruption or material
adverse change in the financial or capital markets in general that could
reasonably be expected to have a material adverse effect on the market for loan
syndications.

          §12.14. Fees. The Borrower shall have paid to the Agent, for the
accounts of the Lenders or for its own account, as applicable, all of the fees
and expenses that are due and payable as of the Closing Date in accordance with
this Agreement or any separate fee letter entered into by the Borrower and the
Trust and the Agent.

56

--------------------------------------------------------------------------------



          §12.15. Closing Certificate. The Borrower and the Trust shall have
delivered a Closing Certificate to the Agent, in form and substance satisfactory
to the Agent.

          §12.16. Patriot Act, Etc. The Borrower and the Trust shall have
delivered to the Agent, sufficiently in advance of the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

          §12.17. Governmental Regulation. Each Lender shall be satisfied that
the making of the Term Loan is in compliance with any applicable regulations of
the Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.

          §12.18. Property Financial Analysis. Each Lender shall have received
such financial information regarding the Project as set forth in §8.4(d) and as
further required by the Lenders calculated on a pro forma basis and dated as of
the Closing Date.

          §12.19. Appraisal. The Agent shall, at the Borrower’s expense, order,
receive and review an appraisal of the Project prepared by a member of the
Appraisal Institute. The appraisal and the determination of the Project’s value
is subject to the Agent’s appraisal department’s review, approval, and revision
or adjustment in the Agent’s discretion.

          §13. CONDITIONS TO ALL BORROWINGS. The obligations of any Lender to
make its Term Loan on the Closing Date shall also be subject to the satisfaction
of the following conditions precedent:

          §13.1. Representations True; No Event of Default; Compliance
Certificate. Each of the representations and warranties made by or on behalf of
the Borrower, the Trust or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true and
correct in all respects; and no Default or Event of Default under this Agreement
shall have occurred and be continuing on such date.

          §13.2. No Legal Impediment. No change shall have occurred any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Agent or any Lender would make it illegal for any Lender to make the Term
Loan on the Closing Date. No disruption or material adverse change in the
financial or capital markets in general that could reasonably be expected to
have a material adverse effect on the market for loan syndications.

          §13.3. Governmental Regulation. Each Lender shall be satisfied that
the making of the Term Loan is in compliance with any applicable regulations of
the Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.

57

--------------------------------------------------------------------------------



          §14. EVENTS OF DEFAULT; ACCELERATION; ETC.

          §14.1. Events of Default and Acceleration. If any of the following
events (“Events of Default”) shall occur:

                    (a) the Borrower shall fail to pay any principal of any
portion of the Term Loan when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment);

                    (b) the Borrower shall fail to pay any interest on any
portion of the Term Loan or any other sums due hereunder or under any of the
other Loan Documents or any fee letter (including, without limitation, amounts
due under §8.16) when the same shall become due and payable, and such failure
continues for three (3) days;

                    (c) the Borrower, the Trust or any of their respective
Subsidiaries shall fail to comply, or to cause the Trust to comply, as the case
may be, with any of the respective covenants contained in the following: §8.1
(except with respect to principal, interest and other sums covered by clauses
(a) or (b) above); §8.2; §§8.4 through §8.10, inclusive; §8.12; §8.13; §8.19;
§8.20; §9 and §11;

                    (d) the Borrower, the Trust or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified elsewhere in this §14) and such failure continues for thirty (30)
days;

                    (e) any representation or warranty made by or on behalf of
the Borrower, the Trust or any of their respective Subsidiaries in this
Agreement or any of the other Loan Documents shall prove to have been false in
any material respect upon the date when made or deemed to have been made or
repeated;

                    (f) the Borrower, the Trust or any of its Subsidiaries or,
to the extent of Recourse to the Borrower, the Trust or such Subsidiaries
thereunder, any Partially-Owned Entity or other of their respective Affiliates,
shall fail to pay when due, or within any applicable period of grace, any
Consolidated Total Indebtedness which is in excess of (i) $5,000,000, either
individually or in the aggregate, if such Indebtedness is without Recourse and
(ii) $1,000,000, either individually or in the aggregate, if such Indebtedness
is Recourse, or fail to observe or perform any material term, covenant,
condition or agreement contained in any agreement, document or instrument by
which it is bound evidencing, securing or otherwise relating to such
Consolidated Total Indebtedness for such period of time (after the giving of
appropriate notice if required) as would permit the holder or holders thereof or
of any obligations issued thereunder in excess of (i) $5,000,000, either
individually or in the aggregate, if such Indebtedness is without Recourse and
(ii) $1,000,000, either individually or in the aggregate, if such Indebtedness
is Recourse, to accelerate the maturity thereof;

58

--------------------------------------------------------------------------------



                    (g) any of the Borrower, the Trust or any of their
respective Subsidiaries shall make an assignment for the benefit of creditors,
or admit in writing its inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Trust or any of their respective Subsidiaries or of any substantial part of the
properties or assets of any of such parties or shall commence any case or other
proceeding relating to any of the Borrower, the Trust or any of their respective
Subsidiaries under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any of the Borrower, the Trust or any of their respective
Subsidiaries and (i) any of the Borrower, the Trust or any of their respective
Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or (ii) any such petition, application, case or other
proceeding shall continue undismissed, or unstayed and in effect, for a period
of forty-five (45) days;

                    (h) a decree or order is entered appointing any trustee,
custodian, liquidator or receiver or adjudicating any of the Borrower, the Trust
or any of their respective Subsidiaries bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any of the Borrower, the Trust or any of their
respective Subsidiaries in an involuntary case under federal bankruptcy laws as
now or hereafter constituted;

                    (i) there shall remain in force, undischarged, unsatisfied
and unstayed, for more than thirty (30) days, whether or not consecutive, any
final judgment that is not fully insured against any of the Borrower, the Trust
or any of their respective Subsidiaries that, with other outstanding uninsured
final judgments, undischarged, unsatisfied and unstayed, against any of such
parties exceeds in the aggregate $1,000,000;

                    (j) any of the Loan Documents or any provision of any Loan
Document shall be canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof (other than the Guaranty, which may not be
terminated without the prior consent of the Agent) or with the express prior
written agreement, consent or approval of the Agent, or any action at law, suit
or in equity or other legal proceeding to make unenforceable, cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower or any of its Subsidiaries or the Trust or any of its Subsidiaries, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms thereof;
the Guaranty shall be terminated, revoked or rescinded; or the Agent shall at
any time fail to have a perfected, first-priority security interest in the
Project;

59

--------------------------------------------------------------------------------



                    (k) any “Event of Default” or default (after notice and
expiration of any period of grace, to the extent provided), as defined or
provided in any of the other Loan Documents, shall occur and be continuing;

                    (l) with respect to any Guaranteed Pension Plan, an ERISA
Reportable Event shall have occurred and the Agent shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower or any of its Subsidiaries or the Trust or
any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $1,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Plan; or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

                    (m) Reserved;

                    (n) the failure of James C. Mastandrea, for any reason, to
cease to retain the title of President of the Trust and to perform the functions
typically performed under such office and to be actively involved in strategic
planning and decision-making for the Trust, unless within six (6) months after
such failure, the board of directors or board of trustees has duly elected or
appointed a qualified substitute to replace such individual who is acceptable to
the Agent in its sole discretion (as notified to the Borrower by the Agent in
writing); or the occurrence of any transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of voting rights applicable to the Trust ordinarily entitled to vote in the
election of directors or trustees, empowering such “person” or “group” to elect
a majority of the board of directors or board of trustees of the Trust, who did
not have such power before such transaction; or during any twelve-month period
on or after the Closing Date, individuals who at the beginning of such period
constituted the board of trustees of the Trust (together with any new Trustees
whose election by the board of trustees or whose nomination for election by the
shareholders of the Trust was approved by a vote of at least a majority of the
members of the board of trustees then in office who either were members of the
board of trustees at the beginning of such period or whose election or
nomination for election was previously so approved) ceased for any reason to
constitute a majority of the members of the board of trustees of the Trust then
in office;

                    (o) without limitation of the other provisions of this
§14.1, (i) the Trust shall at any time fail to be the sole general partner of
Whitestone OP or shall at any time be in contravention of any of the
requirements contained in the last paragraph of §9.2, (ii) Whitestone OP shall
fail at any time to be the sole member of Pima Norte, or (iii) the Borrower or
the Trust shall at any time fail to be self-managed;

60

--------------------------------------------------------------------------------



                    (p) any Event of Default under (and as defined in) the
Revolving Credit Agreement; or

                    (q) any Disqualifying Environmental Event or Disqualifying
Structural Event shall have occurred;

                    then, and in any such event, so long as the same may be
continuing, the Agent may, and upon the request of the Majority Lenders shall,
declare all amounts owing with respect to this Agreement, the Notes and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower, the Trust
and each of their respective Subsidiaries; provided that in the event of any
Event of Default specified in §14.1(g) or 14.1(h), all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from any of the Lenders or the Agent or action by the Lenders or the Agent.
Without limitation of the foregoing, upon the occurrence of an Event of Default
and/or the acceleration of the Loans or other enforcement action under any Loan
Document, the Agent shall have the right to terminate the Management Agreement,
effective on the date of such termination (or such later date as the Agent may
elect).

          §14.2. Reserved.

          §14.3. Remedies. In the event that one or more Events of Default shall
have occurred and be continuing, whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §14.1, the Majority Lenders
may direct the Agent to proceed to protect and enforce the rights and remedies
of the Agent and the Lenders under this Agreement, the Notes, any or all of the
other Loan Documents or under applicable law by suit in equity, action at law or
other appropriate proceeding (including for the specific performance of any
covenant or agreement contained in this Agreement or the other Loan Documents or
any instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable law. No remedy herein conferred upon the Lenders or the Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or under any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or any other provision of
law.

          §15. SECURITY INTEREST AND SET-OFF.

          §15.1 Security Interest. Borrower hereby grants to the Agent, on
behalf of and for the benefit of the Lenders, and to each Lender, a lien,
security interest and right of

61

--------------------------------------------------------------------------------



setoff as security for all liabilities and obligations to the Lenders, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Agent or any Lender or any entity under the
control of KeyCorp. and its successors and assigns, or in transit to any of
them.

          §15.2 Set-Off and Debit. (i) If any Event of Default or other event
which would entitle the Agent to accelerate the Loans occurs, or (ii) at any
time, whether or not any Default or Event of Default exists, in the event any
attachment, trustee process, garnishment, or other levy or lien is, or is sought
to be, imposed on any property of the Borrower; then, in any such event, any
such deposits, balances or other sums credited by or due from the Agent or any
Lender, or from any such affiliate of the Agent or any Lender, to the Borrower
may to the fullest extent not prohibited by applicable law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, debited and appropriated, and applied by
the Agent or any Lender, as the case may be, against any or all of the
Obligations irrespective of whether demand shall have been made and although
such Obligations may be unmatured, in such manner as the Agent or the applicable
Lender in its sole and absolute discretion may determine. Within five (5)
Business Days of making any such set off, debit or appropriation and
application, the Agent agrees to endeavor to notify the Borrower thereof,
provided that the failure to give such notice shall not affect the validity of
such set off, debit or appropriation and application. ANY AND ALL RIGHTS TO
REQUIRE THE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT
OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to indebtedness of the Borrower to such Lender, other than the
obligations evidenced by the Note held by such Lender, such amount shall be
applied ratably to such other indebtedness and to the obligations evidenced by
the Note held by such Lender, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by the Note held
by such Lender by proceedings against the Borrower at law or in equity or by
proof thereof in bankruptcy, reorganization liquidation, receivership or similar
proceedings, or otherwise, and shall retain and apply to the payment of the Note
held by such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Note held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Note held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered

62

--------------------------------------------------------------------------------



from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest.

          §15.3 Right to Freeze. The Agent and each of the Lenders shall also
have the right, at its option, upon the occurrence of any event which would
entitle the Agent or any Lender to set off or debit as set forth in §15.2, to
freeze, block or segregate any such deposits, balances and other sums so that
the Borrower may not access, control or draw upon the same.

          §15.4 Additional Rights. The rights of the Agent, the Lenders and each
affiliate of Administrative Agent and each of the Lenders under this §15 are in
addition to, and not in limitation of, other rights and remedies, including
other rights of set off, which the Agent or any Lender may have.

          §16. THE AGENT.

          §16.1. Authorization. (a) The Agent is authorized to take such action
on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent. The
relationship between the Agent and the Lenders is and shall be that of agent and
principal only, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute the Agent as a trustee or fiduciary
for any Lender.

                    (b) The Borrower, without further inquiry or investigation,
shall, and is hereby authorized by the Lenders to, assume that all actions taken
by the Agent hereunder and in connection with or under the Loan Documents are
duly authorized by the Lenders. The Lenders shall notify Borrower of any
successor to Agent by a writing signed by Majority Lenders, which successor
shall be reasonably acceptable to the Borrower so long as no Default or Event of
Default has occurred and is continuing. The Borrower acknowledges that any
lender that acquires KeyBank is acceptable as a successor to the Agent.

          §16.2. Employees and Agents. The Agent may exercise its powers and
execute its duties by or through employees or agents and shall be entitled to
take, and to rely on, advice of counsel concerning all matters pertaining to its
rights and duties under this Agreement and the other Loan Documents. The Agent
may utilize the services of such Persons as the Agent in its sole discretion may
reasonably determine, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrower.

          §16.3. No Liability. Neither the Agent, nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action

63

--------------------------------------------------------------------------------



taken, or omitted to be taken, in good faith by it or them hereunder or under
any of the other Loan Documents, or in connection herewith or therewith, or be
responsible for the consequences of any oversight or error of judgment
whatsoever, except that the Agent may be liable for losses due to its willful
misconduct or gross negligence, as finally determined by a court of competent
jurisdiction.

          §16.4. No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes or any of
the other Loan Documents or for the validity, enforceability or collectibility
of any such amounts owing with respect to the Notes, or for any recitals or
statements, warranties or representations made herein or in any of the other
Loan Documents or in any certificate or instrument hereafter furnished to it by
or on behalf of the Trust or the Borrower or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements in this
Agreement or the other Loan Documents. The Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower
or the Trust or any holder of any of the Notes shall have been duly authorized
or is true, accurate and complete. The Agent has not made nor does it now make
any representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the credit worthiness or financial
condition of the Borrower or any of its Subsidiaries or the Trust or any of the
Subsidiaries or any tenant under a Lease or any other entity. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.

          §16.5. Payments.

                    (a) A payment by the Borrower to the Agent hereunder or any
of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender such
Lender’s pro rata share of payments received by the Agent for the accounts of
all the Lenders, as provided herein or in any of the other Loan Documents. All
such payments shall be made on the date received, if before 1:00 p.m., and if
after 1:00 p.m., on the next Business Day. If payment is not made on the day
received, the funds shall be invested by the Agent in overnight obligations, and
interest thereon paid pro rata to the Lenders.

                    (b) If in the reasonable opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in material
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction,
provided that the Agent shall invest any such undistributed amounts in overnight
obligations on behalf of the Lenders and interest thereon shall be paid pro rata
to the Lenders. If a court of competent jurisdiction shall adjudge that any
amount received and distributed by the Agent is to be repaid, each Person to
whom any

64

--------------------------------------------------------------------------------



such distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

                    (c) Notwithstanding anything to the contrary contained in
this Agreement or any of the other Loan Documents, any Lender that fails to
adjust promptly such Lender’s outstanding principal and its pro rata Commitment
Percentage as provided in §2.1, shall be deemed delinquent (a “Delinquent
Lender”) and shall be deemed a Delinquent Lender until such time as such
delinquency is satisfied. A Delinquent Lender shall be deemed to have assigned
any and all payments due to it from the Borrower, whether on account of
outstanding Loans, interest, fees or otherwise, to the remaining nondelinquent
Lenders for application to, and reduction of, their respective pro rata shares
of all outstanding Loans. The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans. If not previously satisfied
directly by the Delinquent Lender, a Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans of the nondelinquent Lenders, the
Lenders’ respective pro rata shares of all outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.

          §16.6. Holders of Notes. The Agent may deem and treat the payee of any
Notes as the absolute owner thereof for all purposes hereof until it shall have
been furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.

          §16.7. Indemnity. The Lenders ratably and severally agree hereby to
indemnify and hold harmless the Agent and its Affiliates from and against any
and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Agent has not
been reimbursed by the Borrower as required by §17), and liabilities of every
nature and character arising out of or related to this Agreement, the Notes, or
any of the other Loan Documents or the transactions contemplated or evidenced
hereby or thereby, or the Agent’s actions taken hereunder or thereunder, except
to the extent that any of the same shall be directly caused by the Agent’s
willful misconduct or gross negligence, as finally determined by a court of
competent jurisdiction.

          §16.8. Agent as Lender. In its individual capacity as a Lender,
KeyBank shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Term Loan made by it, and as the
holder of any of the Notes, as it would have were it not also the Agent.

          §16.9. Notification of Defaults and Events of Default. Each Lender
hereby agrees that, upon learning of the existence of a Default or an Event of
Default, it shall (to the extent notice has not previously been provided)
promptly notify the Agent thereof.

65

--------------------------------------------------------------------------------



The Agent hereby agrees that upon receipt of any notice under this §16.9 it
shall promptly notify the other Lenders of the existence of such Default or
Event of Default.

          §16.10. Duties in Case of Enforcement. In the case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent shall, at the
request, or may, upon the consent, of the Majority Lenders, and provided that
the Lenders have given to the Agent such additional indemnities and assurances
against expenses and liabilities as the Agent may reasonably request, proceed to
enforce the provisions of this Loan Agreement and the other Loan Documents and
the exercise of any other legal or equitable rights or remedies as it may have
hereunder or under any other Loan Document or otherwise by virtue of applicable
law, or to refrain from so acting if similarly requested by the Majority
Lenders. The Agent shall be fully protected in so acting or refraining from
acting upon the instruction of the Majority Lenders, and such instruction shall
be binding upon all the Lenders. The Majority Lenders may direct the Agent in
writing as to the method and the extent of any such foreclosure, sale or other
disposition or the exercise of any other right or remedy, the Lenders hereby
agreeing to severally indemnify and hold the Agent harmless from all costs and
liabilities incurred in respect of all actions taken or omitted in accordance
with such direction, provided that the Agent need not comply with any such
direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction. The Agent may, in its discretion but without
obligation, in the absence of direction from the Majority Lenders, take such
interim actions as it believes reasonably necessary to preserve the rights of
the Lenders hereunder, including but not limited to petitioning a court for
injunctive relief or appointment of a receiver. Each of the Lenders acknowledges
and agrees that no individual Lender may separately enforce or exercise any of
the provisions of any of the Loan Documents, including without limitation the
Notes, other than through the Agent. The Agent shall advise the Lenders of all
such action taken by the Agent.

          §16.11. Successor Agent. KeyBank, or any successor Agent, may resign
as Agent at any time by giving at least thirty (30) days prior written notice
thereof to the Lenders and to the Borrower. Any such resignation shall be
effective upon appointment and acceptance of a successor Agent, as hereinafter
provided. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Agent, which is a Lender under this Agreement, provided
that so long as no Default or Event of Default has occurred and is continuing
the Borrower shall have the right to approve any successor Agent, which approval
shall not be unreasonably withheld. If, in the case of a resignation by the
Agent, no successor Agent shall have been so appointed by the Majority Lenders
and approved by the Borrower, and shall have accepted such appointment, within
thirty (30) days after the retiring Agent’s giving of notice of resignation,
then the retiring Agent may, on behalf of the Lenders, appoint any one of the
other Lenders as a successor Agent. The Borrower acknowledges that any lender
that acquires KeyBank is acceptable as a successor Agent. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested

66

--------------------------------------------------------------------------------



with all the rights, powers, privileges and duties of the retiring Agent, and
the retiring Agent shall be discharged from all further duties and obligations
as Agent under this Agreement. After any Agent’s resignation hereunder as Agent,
the provisions of this §16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement. The Agent may
be removed at the direction of the Majority Lenders in the event of a final
judicial determination (in which the Agent had an opportunity to be heard) by a
court of competent jurisdiction that the Agent had acted in a grossly negligent
manner or in willful misconduct.

          §16.12. Notices. Any notices or other information required hereunder
to be provided to the Agent (with copies to the Agent for each Lender) shall be
forwarded by the Agent to each of the Lenders promptly.

          §16.13. Reserved.

          §17. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of
producing and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) the reasonable fees, expenses
and disbursements of the Agent’s outside counsel or any local counsel to the
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of the Project, and, without double-counting amounts under
clause (b) above, the fees and disbursements of the Agent’s counsel in preparing
the documentation, (d) all, if any, title insurance premiums, appraisal fees,
engineer’s, inspector’s and surveyor’s fees, (e) the fees, costs, expenses and
disbursements of the Agent and its Affiliates incurred in connection with the
syndication and/or participations of the Loans (whether occurring before or
after the closing hereunder), including, without limitation, reasonable legal
fees, travel costs, costs of preparing syndication materials and photocopying
costs, (f) all reasonable expenses (including reasonable attorneys’ fees and
costs, which attorneys may be employees of any Lender or the Agent, and the fees
and costs of engineers, appraisers, surveyors, investment bankers, or other
experts retained by any Lender or the Agent in connection with any such
enforcement proceedings) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or any of its Subsidiaries or the Trust or the
administration thereof after the occurrence and during the continuance of a
Default or Event of Default (including, without limitation, expenses incurred in
any restructuring and/or “workout” of the Loans), and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to any Lender’s or the Agent’s relationship with the Borrower or any of its
Subsidiaries or the Trust, (g) all reasonable fees, expenses and disbursements
of the Agent incurred in connection with UCC searches and filings, UCC
terminations or mortgage discharges, and the like, and (h) all costs

67

--------------------------------------------------------------------------------



incurred by the Agent in the future in connection with its inspection of the
Project. The covenants of this §17 shall survive the repayment of the amounts
owing under the Notes and this Agreement and the termination of this Agreement
and the obligations of the Lenders hereunder.

          §18. INDEMNIFICATION. The Borrower agrees to indemnify and hold
harmless the Agent and each of the Lenders and the shareholders, directors,
agents, officers, subsidiaries and affiliates of the Agent and each of the
Lenders from and against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses
(including amounts, if any, owing to any Lender pursuant to §§4.4, 4.5, 4.6 and
4.8), settlement payments, obligations, damages and expenses of every nature and
character in connection therewith, arising out of this Agreement or any of the
other Loan Documents or the transactions contemplated hereby or thereby or which
otherwise arise in connection with the financing, including, without limitation,
(a) any actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Loans, (b) the Borrower or any of its Subsidiaries
entering into or performing this Agreement or any of the other Loan Documents,
or (c) pursuant to §8.16, in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding, provided, however, that the Borrower shall not be obligated under
this §18 to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction. In litigation, or the preparation therefor, the Borrower
shall be entitled to select counsel reasonably acceptable to the Majority
Lenders, and the Agent (as approved by the Majority Lenders) shall be entitled
to select their own supervisory counsel, and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of each such counsel. If and to the extent that the obligations of the Borrower
under this §18 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this §18 shall
survive the repayment of the amounts owing under the Notes and this Agreement
and the termination of this Agreement and the obligations of the Lenders
hereunder and shall continue in full force and effect as long as the possibility
of any such claim, action, cause of action or suit exists.

          §19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower or any of its Subsidiaries or the Trust pursuant hereto shall be
deemed to have been relied upon by the Lenders and the Agent, notwithstanding
any investigation heretofore or hereafter made by any of them, and shall survive
the making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding. The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the

68

--------------------------------------------------------------------------------



termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to any Lender or the Agent at any time by or on behalf
of the Borrower or any of its Subsidiaries or the Trust pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary or the Trust
hereunder.

          §20. ASSIGNMENT; PARTICIPATIONS; ETC.

          §20.1. Conditions to Assignment by Lenders. Except as provided herein,
each Lender may assign to one or more Eligible Assignees (or to any other
financial institution approved by the Agent) all or a portion (in a minimum
amount of $1,000,000) of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it); provided that (a) the Agent and, other than during an Event of
Default, the Borrower each shall have the right to approve any Eligible Assignee
(or such other financial institution), which approval, in the case of an
Eligible Assignee, shall not be unreasonably withheld or delayed, (b) subject to
the provisions of §2.7, each Lender shall have at all times an amount of its
Commitment of not less than $1,000,000 unless otherwise consented to by the
Agent and (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined), an assignment and
assumption, substantially in the form of Exhibit D hereto (an “Assignment and
Assumption”), together with any Notes subject to such assignment. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Assumption, which effective date shall be at
least two (2) Business Days after the execution thereof unless otherwise agreed
or accepted by the Agent (provided that any assignee has assumed the obligation
to fund any outstanding Libor Rate Loans), (i) the assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Assumption,
have the rights and obligations of a Lender hereunder and thereunder, and (ii)
the assigning Lender shall, to the extent provided in such assignment and upon
payment to the Agent of the registration fee referred to in §20.3, be released
from its obligations under this Agreement. Any such Assignment and Assumption
shall run to the benefit of the Borrower and a copy of any such Assignment and
Assumption shall be delivered by the Assignor to the Borrower.

          Notwithstanding the provisions of subclause (a) of the preceding
paragraph, any Lender may, without the consent of the Borrower, make an
assignment otherwise permitted hereunder to (x) another Lender, and (y) an
Affiliate of such Lender, provided that such Affiliate is an Eligible Assignee
(unless otherwise approved by the Agent).

          §20.2. Certain Representations and Warranties; Limitations; Covenants.
By executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning

69

--------------------------------------------------------------------------------



Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto;
(b) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower and its
Subsidiaries or the Trust or any other Person primarily or secondarily liable in
respect of any of the Obligations, or the performance or observance by the
Borrower and its Subsidiaries or the Trust or any other Person primarily or
secondarily liable in respect of any of the Obligations of any of their
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (c) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in §7.4 and §8.4 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (d) such
assignee will, independently and without reliance upon the assigning Lender, the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (e) such assignee represents
and warrants that it is an Eligible Assignee (unless otherwise approved by the
Agent); (f) such assignee appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto; (g)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender; and (h) such assignee represents and warrants that it is
legally authorized to enter into such Assignment and Assumption.

          §20.3. Register. The Agent shall maintain a copy of each Assignment
and Assumption delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Lender agrees
to pay to the Agent a registration fee in the sum of $3,500 and all legal fees
and expenses incurred by the Agent in connection with such assignment.

          §20.4. New Notes. Upon its receipt of an Assignment and Assumption
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall (a) record the information contained therein in
the Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within three (3)

70

--------------------------------------------------------------------------------



Business Days after receipt of such notice, the Borrower, at its own expense,
shall execute and deliver to the Agent, in exchange for each surrendered Note, a
new Note to the order of such Eligible Assignee in an amount equal to the amount
assumed by such Eligible Assignee pursuant to such Assignment and Assumption
and, if the assigning Lender has retained some portion of its obligations
hereunder, a new Note and other Note, if applicable, to the order of the
assigning Lender in an amount equal to the amount retained by it hereunder. Such
new Notes shall provide that they are replacements for the surrendered Notes,
shall be in an aggregate principal amount equal to the aggregate principal
amount of the surrendered Notes, shall be dated the effective date of such
Assignment and Assumption and shall otherwise be in substantially the form of
the assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

          §20.5. Participations. Each Lender may sell participations to one or
more lending institutions or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$1,000,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (c) the only rights granted to the participant pursuant
to such participation arrangements with respect to waivers, amendments or
modifications of, or approvals under, the Loan Documents shall be the rights to
approve waivers, amendments or modifications that would reduce the principal of
or the interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any fees to which such participant is entitled or extend any regularly
scheduled payment date for principal or interest, and (d) no participant shall
have the right to grant further participations or assign its rights, obligations
or interests under such participation to other Persons without the prior written
consent of the Agent, which consent shall not be unreasonably withheld.

          §20.6. Pledge by Lender. Notwithstanding any other provision of this
Agreement, any Lender at no cost to the Borrower may at any time pledge all or
any portion of its interest and rights under this Agreement (including all or
any portion of its Notes) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

          §20.7. No Assignment by Borrower. The Borrower shall not assign or
transfer any of its rights or obligations under any of the Loan Documents
without prior Unanimous Lender Approval.

          §20.8. Disclosure. The Borrower agrees that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder.

71

--------------------------------------------------------------------------------



          §20.9. Syndication. The Borrower acknowledges that the Agent intends,
and shall have the right, by itself or through its Affiliates, to syndicate or
enter into co-lending arrangements with respect to the Term Loan and the Total
Commitment. The Agent, in cooperation with the Borrower, will manage all aspects
of the syndication, including the selection of co-lenders, the determination of
when the Agent will approach potential co-lenders and the final allocations
among co-lenders. Each of the Borrower and the Trust agrees to assist the Agent
actively in achieving a timely syndication that is reasonably satisfactory to
the Agent, such assistance to include, among other things, (a) direct contact
during the syndication between the Borrower’s and the Trust’s senior officers,
representatives and advisors, on the one hand, and prospective co-lenders, on
the other hand at such times and places as the Agent may reasonably request, (b)
providing to the Agent all financial and other information with respect to the
Borrower and the Trust and the transactions contemplated hereby that the Agent
may reasonably request, including but not limited to financial projections
relating to the foregoing, and (c) assistance in the preparation of a
confidential information memorandum and other marketing materials to be used in
connection with the syndication, and the Borrower and the Trust agree to
cooperate with the Agent’s and its Affiliate’s syndication and/or co-lending
efforts, such cooperation to include, without limitation, the provision of
information reasonably requested by potential syndicate members. The Agent shall
be entitled with the consent of the Borrower (which shall not be unreasonably
withheld or delayed), to change the structure or terms of the Term Loan if the
Agent determines that such changes are advisable in order to ensure a successful
syndication or an optimal credit structure for the Term Loan, provided the Total
Commitment will not be reduced. In addition, the Borrower and the Trust agree
that, prior to and during the syndication of the Total Commitment (which for
purposes hereof shall be deemed to be completed ninety (90) days after the
Closing Date), the Borrower nor the Trust will permit any offering, placement or
arrangement of any competing issues of debt securities or commercial bank
facilities of the Borrower, the Trust and any of their Subsidiaries, unless
approved by the Agent.

          §21. NOTICES, ETC. Except as otherwise expressly provided in this
Agreement, all notices and other communications made or required to be given
pursuant to this Agreement or the Notes shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight courier, or sent by facsimile and
confirmed by delivery via courier or postal service, addressed as follows:

                  (a) if to the Borrower or the Trust, at 2600 South Gessner,
Suite 500, Houston TX 77063, attention James C. Mastandrea (facsimile: (713)
465-8847), with a copy to General Counsel, or to such other address for notice
as the Borrower or the Trust shall have last furnished in writing to the Agent;

                  (b) if to the Agent, to KeyBank National Association, 1200
Abernathy Road NE, Suite 1550, Atlanta, Georgia 30328, attention Meredith Hall,
Vice President

72

--------------------------------------------------------------------------------



(facsimile: (770) 510-2195), with a copy to Douglas Novitch, KeyBank National
Association, 127 Public Square, Cleveland, OH 44114, or such other address for
notice as the Agent shall have last furnished in writing to the Borrower, with a
copy to Pamela M. MacKenzie, Esq., Goulston & Storrs, 400 Atlantic Avenue,
Boston, Massachusetts 02110-3333 (facsimile: (617) 574-7615), or at such other
address for notice as the Agent shall last have furnished in writing to the
Person giving the notice; and

                  (c) if to any Lender, at such Lender’s address set forth on
Schedule 2 hereto, or such other address for notice as such Lender shall have
last furnished in writing to the Person giving the notice.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof.

          §22. WHITESTONE OP AS AGENT FOR THE BORROWER. The Borrower (other than
Whitestone OP) hereby appoints Whitestone OP as its agent with respect to the
receiving and giving of any notices, requests, instructions, reports,
certificates (including, without limitation, compliance certificates),
schedules, revisions, financial statements or any other written or oral
communications hereunder. The Agent and each Lender is hereby entitled to rely
on any communications given or transmitted by Whitestone OP as if such
communication were given or transmitted by each and every Borrower; provided
however, that any communication given or transmitted by any Borrower other than
Whitestone OP shall be binding with respect to such Borrower. Any communication
given or transmitted by the Agent or any Lender to Whitestone OP shall be deemed
given and transmitted to each and every Borrower.

          §23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).
EACH OF THE BORROWER AND ITS SUBSIDIARIES AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK, THE STATE OF OHIO, THE STATE OF GEORGIA
OR ANY OTHER COURT HAVING JURISDICTION OVER THE BORROWER AND CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER OR ITS SUBSIDIARIES BY MAIL AT THE ADDRESS
SPECIFIED IN §21. THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY OBJECTION
THAT ANY OF THEM MAY NOW OR

73

--------------------------------------------------------------------------------



HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

          §24. HEADINGS. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

          §25. COUNTERPARTS. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

          §26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.

          §27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE
EXTENT EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR
ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE
EXTENT EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY
WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. EACH OF THE BORROWER AND ITS SUBSIDIARIES (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

          §28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement may be given, and any term of this Agreement or of any of the
other Loan

74

--------------------------------------------------------------------------------



Documents may be amended, and the performance or observance by the Borrower or
the Trust or any of their respective Subsidiaries of any terms of this Agreement
or the other Loan Documents or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Lenders.

          Notwithstanding the foregoing, Unanimous Lender Approval shall be
required for any amendment, modification or waiver of this Agreement that:

                    (a) reduces or forgives any principal of the Term Loan or
any interest thereon (including any general waiver of interest “breakage” costs)
or any fees due any Lender hereunder, or permits any prepayment not otherwise
permitted hereunder; or

                    (b) changes the unpaid principal amount of the Term Loan,
reduces the rate of interest applicable to the Term Loan, or reduces any fee
payable to the Lenders hereunder; or

                    (c) changes the date fixed for any payment of principal of
or interest on the Term Loan (including, without limitation, any extension of
the Maturity Date) or any fees payable hereunder (including, without limitation,
the waiver of any monetary Event of Default); or

                    (d) changes the amount of any Lender’s Commitment (other
than pursuant to an assignment permitted under §20.1) or increases the amount of
the Total Commitment except as permitted hereunder; or

                    (e) modifies any provision herein or in any other Loan
Document which by the terms thereof expressly requires Unanimous Lender
Approval; or

                    (f) changes the definitions of Majority Lenders or Unanimous
Lender Approval; or

                    (g) releases the Guaranty.

          No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Agent or the Lenders or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial to such
right or any other rights of the Agent or the Lenders. No notice to or demand
upon the Borrower shall entitle the Borrower to other or further notice or
demand in similar or other circumstances.

          Notwithstanding the foregoing, in the event that the Borrower requests
any consent, waiver or approval under this Agreement or any other Loan Document,
or an amendment or modification hereof or thereof, and one or more Lenders
determine not to consent or agree to such consent, waiver, approval, amendment
or modification, then the

75

--------------------------------------------------------------------------------



Lender then acting as Agent hereunder shall have the right to purchase the
Commitment of such non-consenting Lender(s) at a purchase price equal to the
then outstanding amount of principal, interest and fees then owing to such
Lender(s) by the Borrower hereunder, and such non-consenting Lender(s) shall
immediately upon request, sell and assign its Commitment and all of its other
right, title and interest in the Loans and other Obligations to the Lender then
acting as Agent pursuant to an Assignment and Assumption (provided that the
selling Lender(s) shall not be responsible to pay any assignment fee in
connection therewith).

           §29. SEVERABILITY. The provisions of this Agreement are severable,
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.

           §30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this §30 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Rate to the date of repayment, shall have
been received by such Lender.

(Remainder of page intentionally left blank)

76

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have duly executed this Agreement
as a sealed instrument as of the date first set forth above.

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

Individually and as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WHITESTONE REIT OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By:

Whitestone REIT, a Maryland real estate

 

 

investment trust, its sole general partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

James C. Mastandrea, President

 

 

 

 

 

WHITESTONE PIMA NORTE LLC

 

 

 

 

 

By:

Whitestone REIT Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its sole member

 

 

 

 

 

 

By:

Whitestone REIT, a Maryland real estate

 

 

 

investment trust, its sole general partner

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

James C. Mastandrea, President

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

WHITESTONE REIT OPERATING PARTNERSHIP III LP

 

 

 

By: 

Whitestone REIT Operating Partnership III GP LLC,
a Texas limited liability company, its sole general partner

 

 

 

 

 

By:

Whitestone REIT Operating Partnership, L.P.,
a Delaware limited partnership, its sole member

 

 

 

 

 

 

By: 

Whitestone REIT, a Maryland real estate investment trust, its sole member

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 


 

 

 

James C. Mastandrea, President

 

 

 

 

 

 

 

 

 

WHITESTONE REIT OPERATING PARTNERSHIP III GP LLC

 

 

 

 

 

By:

Whitestone REIT Operating Partnership, L.P.,
a Delaware limited partnership, its sole member

 

 

 

 

 

 

By:

Whitestone REIT, a Maryland real estate investment trust, its sole member

 

 

 

 

 

 

By:

 

 

 

 

 


 

 

 

James C. Mastandrea, President

 

 

 

 

 

HARTMAN REIT OPERATING PARTNERSHIP III LP LTD

 

 

 

 

 

By:

Whitestone REIT Operating Partnership III GP LLC,
a Texas limited liability company, its sole general partner

 

 

 

 

 

By:

Whitestone REIT Operating Partnership, L.P.,
a Delaware limited partnership, its sole member

 

 

 

 

 

 

By:

Whitestone REIT, a Maryland real estate investment trust, its sole general
partner

 

 

 

 

 

 

By:

 

 

 

 

 

 


 

 

 

James C. Mastandrea, President

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------